



   
Exhibit 10.26
































FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP


OF


BUILD-TO-CORE INDUSTRIAL PARTNERSHIP I LP












 
 
 
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
PAGE
ARTICLE 1 AFFIRMATION, NAME, PLACE OF BUSINESS, TERM, AND PARTNERS
2
 
1.1
Formation of Partnership; Certificate of Limited Partnership
2
 
1.2
Name and Offices
3
 
1.3
Term
3
 
1.4
Registered Office and Agent
3
 
1.5
Certificate of Limited Partnership
3
 
1.6
Partners
3
 
 
 
 
ARTICLE 2 PURPOSES AND OBJECTIVES
4
 
2.1
Purposes
4
 
2.2
Overview
4
 
2.3
Financing
4
 
 
 
 
ARTICLE 3 EXECUTIVE COMMITTEE
5
 
3.1
Composition
5
 
3.2
Role of Executive Committee
5
 
3.3
Meetings
5
 
 
 
 
ARTICLE 4 INVESTMENTS; CAPITAL CONTRIBUTIONS
7
 
4.1
Identification Period; Investment Period; Process for Investments; Diligence;
Recommendation and Approval
7
 
4.2
Percentage Interests; Interests
7
 
4.3
Capital Contributions
8
 
4.4
Treatment of Defaulting Partner
10
 
4.5
Capital Accounts
13
 
4.6
No Interest on, or Right to Return of Capital Contributions or Capital Account
13
 
4.7
Cash Contributions
13
 
 
 
 
ARTICLE 5 DISTRIBUTIONS AND ALLOCATIONS
13
 
5.1
Defined Terms
13
 
5.2
Distributions
13
 
5.3
Carried Interest Amounts
13
 
5.4
Timing of Distributions
13
 
5.5
Allocations
14
 
5.6
No Violations
14
 
5.7
Withholding
14
 
 
 
 
ARTICLE 6 MANAGEMENT AND EXPENSES
16
 
6.1
Management
16
 
6.2
Restrictions on Authority of the General Partner
17
 
6.3
Duties and Obligations of the General Partner
18
 
6.4
Fees; Expenses
23
 
6.5
Permitted Other Activities
24
 
6.6
Presentation of Investments
25
 
6.7
Limitations on Liability; Indemnification
25
 
6.8
Designation of Tax Matters Partner
27
 
6.9
Prohibited Payments
28
 
 
 
 
ARTICLE 7 WITHDRAWAL AND REMOVAL OF GENERAL PARTNER
29
 
7.1
Voluntary Withdrawal
29
 
7.2
Bankruptcy or Dissolution of the General Partner
29
 
7.3
Liability of Withdrawn General Partner
29



 
i
 
 




--------------------------------------------------------------------------------





 
7.4
Removal of General Partner for Cause
29
 
 
 
 
ARTICLE 8 TRANSFER OF INTERESTS
29
 
8.1
Assignments
29
 
8.2
Admission of Assignees as Substituted Partners
37
 
 
 
 
ARTICLE 9 BUY-SELL; FORCED SALE; DISPUTE RESOLUTION
37
 
9.1
Buy-Sell.
37
 
9.2
Forced Sale.
41
 
9.3
Specific Performance
47
 
9.4
Dispute Resolution
47
 
 
 
 
ARTICLE 10 DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP
48
 
10.1
Events Causing Dissolution
48
 
10.2
Liquidation
49
 
 
 
 
ARTICLE 11 BOOKS AND RECORDS, ACCOUNTING, REPORTS, TAX ELECTIONS, ETC.
50
 
11.1
Books and Records
50
 
11.2
Accounting and Fiscal Year
51
 
11.3
Bank Accounts and Investment
51
 
11.4
Tax Depreciation and Elections
51
 
11.5
Interim Closing of the Books
51
 
11.6
Information from the Limited Partners and the Special Limited Partner
52
 
 
 
 
ARTICLE 12 MISCELLANEOUS
52
 
12.1
Remedies
52
 
12.2
Notice
52
 
12.3
Appointment of General Partner as Attorney-in-Fact
52
 
12.4
Amendments
53
 
12.5
Entire Agreement
53
 
12.6
Successors
53
 
12.7
Representations and Warranties of the General Partner
54
 
12.8
Representations and Warranties of the Limited Partners and the Special Limited
Partner
54
 
12.9
Meaning of Certain Terms
57
 
12.10
Counterparts
57
 
12.11
Confidentiality
57
 
12.12
Applicable Law
59
 
12.13
Waiver of Jury Trial
59
 
12.14
Venue
59
 
12.15
Limitation on Benefits
59




Definitions
 
 
 
 
 
The following capitalized terms used in this Agreement are defined in the
sections indicated below:
 
 
 
A&R Date
 
Recitals
A&R Partnership Agreement
 
Recitals
Acceptance Notice
 
Section 9.1(a)(ii)
Acquisition Date
 
Section 2.2(b)(i)
Act
 
Recitals
Affiliate
 
Section 12.9
Agreement
 
Introduction
Allocable Share
 
Section 8.1(c)(i)
Applicable Information
 
Section 12.11(b)(iii)
Applicable Vehicles
 
Section 6.6(b)
Appraisal Date
 
Section 6.3(e)(i)
Appraisal Notice
 
Section 6.3(e)(iii)
Appraised Value
 
Section 6.3(e)(vi)
Appraisers
 
Section 6.3(e)(iv)
Approval of the Executive Committee
 
Section 3.2
Approved
 
Section 3.2
Approved Investment
 
Section 4.1(b)
Approved Partnership Budget
 
Section 6.2(c)
Arbitration Notice
 
Section 9.4
BCIMC
 
Section 12.11(b)(iii)
BCIMC College
 
Introduction
BCIMC Hydro
 
Introduction
BCIMC International Real Estate
 
Recitals
BCIMC Limited Partner
 
Introduction
BCIMC Municipal
 
Introduction
BCIMC Parties
 
Section 12.11(b)(iv)
BCIMC Public Service
 
Introduction
BCIMC Representative
 
Section 3.1
BCIMC Teachers
 
Introduction
BCIMC USA
 
Recitals
BCIMC WCB
 
Introduction
BCIMC WCBAF
 
Introduction
Benefit Plan Investor
 
Section 12.8(k)
BTC Intermediate Portfolio Holdco
 
Section 2.2(c)
BTC Portfolio Holdco
 
Section 2.2(c)
Business Day
 
Section 3.3(b)
Buy-Sell
 
Section 9.1(a)(i)
Buy-Sell Closing Period
 
Section 9.1(d)(i)
Buy-Sell Deposit
 
Section 9.1(c)
Buy-Sell Notice
 
Section 9.1(a)(i)
Buy-Sell Price
 
Section 9.1(a)(ii)
Calculation Date
 
Section 5.1(a)
Capital Account
 
Section 4.5
Capital Call Funding Period
 
Section 4.3(d)
Capital Call Notice
 
Section 4.3(d)
Capital Commitment
 
Section 4.3(e)
Capital Contributions
 
Section 4.3(a)
Carried Interest Amounts
 
Section 5.1(b)
Carried Interest Distributions
 
Section 5.1(c)
Cash Available for Distribution
 
Section 5.1(d)
Cause
 
Section 7.4(a)
Cause Notice
 
Section 7.4(b)
Certificate of Limited Partnership
 
Recitals
Closing Period
 
Section 8.1(c)(ii)(A)
Code
 
Section 2.2(c)
Confidential Information
 
Section 12.11(a)
Contributing Partner
 
Section 4.4(b)
Control
 
Section 12.9
Core Investment
 
Section 2.2(b)(ii)
CPR
 
Section 7.4(b)
Cumulative 6.5% Internal Rate of Return Amount
 
Section 5.1(e)
Cumulative 8.5% Internal Rate of Return Amount
 
Section 5.1(f)
Cure Date
 
Section 4.4(c)
Dallas Portfolio
 
Section 5.1(g)
Dallas Portfolio Cash Available for Distribution
 
Section 5.1(h)
Deadlock Event
 
Section 3.2
Default Date
 
Section 4.4(c)
Default Period
 
Section 4.4(c)
Defaulting Partner
 
Section 4.4(a)
Deposit
 
Section 8.1(c)(ii)
Development Investment
 
Section 2.2(b)(iii)
Disputed Issue
 
Section 7.4(b)
Due Care
 
Section 6.3(a)
EC Indemnitee
 
Section 6.7(c)
Election Period
 
Section 9.2(b)(i)
Eligibility Requirements
 
Section 8.1(b)
Embargoed Person
 
Section 12.8(m)
ERISA
 
Section 12.8(k)
Executive Committee
 
Section 3.1
Executive Officer
 
Section 7.4(a)(iv)
Exemption
 
Section 5.7(b)
Final Adjustment
 
Section 6.8(d)(ii)
Fiscal Year
 
Section 11.2
Force Majeure Event
 
Section 7.4(a)(ii)
Forced Sale
 
Section 9.2(a)(i)
Forced Sale Notice
 
Section 9.2(a)(ii)
Formation Date
 
Recitals
General Partner
 
Introduction
General Partner Carried Interest Amount
 
Section 5.1(i)
General Partner Carried Interest Amount Deficiency
 
Section 5.3(a)(ii)
GP Appraiser
 
Section 6.3(e)(ii)
GP Fees
 
Section 6.4(a)
GP Indemnitee
 
Section 6.7(b)
Guaranty
 
Section 6.4(d)
Guaranty Fee
 
Section 6.4(d)
Identification Period
 
Section 4.1(a)
IIT
 
Section 6.1
Indebtedness
 
Section 2.2(b) (iv)
Indemnitee
 
Section 6.7(c)
Independent Appraiser
 
Section 6.3(e)(iii)
Independent Appraiser Appointment Period
 
Section 6.3(e)(ii)
Initial Budget Approval
 
Section 6.3(b)(i)
Initial Capital Contributions
 
Section 4.3(a)
Initial Investment Brief
 
Section 4.1(c)
Initial Partnership Agreement
 
Recitals
Initiator
 
Section 9.2(a)(ii)
Interest
 
Section 4.2(b)
Investment
 
Section 2.2(b)(v)
Investment Advisers Act
 
Section 12.8(g)
Investment Company Act
 
Section 12.8(f)
Investment Entity
 
Section 2.2(c)
Investment Memorandum
 
Section 4.1(c)
Investment Period
 
Section 4.1(a)
IPT
 
Introduction
IPT Advisors
 
Introduction
IPT Advisors Group
 
Introduction
IPT Board
 
Section 7.4(a)(vi)
IPT Change of Control
 
Section 7.4(a)(vi)
IPT HoldCo
 
Introduction
IPT Limited Partner
 
Introduction
IPT OpCo
 
Introduction
IPT Partners
 
Introduction
IPT REIT Listing Transaction
 
Section 7.4(a)(vi)
IPT Sell-Down
 
Section 8.1(e)
IRS
 
Section 6.8(b)
Judicial Review
 
Section 6.8(c)
Key Persons
 
Section 6.1
Key Person Event
 
Section 6.1
Leverage Targets
 
Section 2.3
Limited Partner
 
Introduction
Limited Partner Capital Call
 
Section 4.3(d)
Limited Partner Funding Request
 
Section 4.3(d)
Limited Partners
 
Introduction
Losses
 
Section 6.7(b)
LP Appraiser
 
Section 6.3(e)(iii)
LP Appraiser Appointment Period
 
Section 6.3(e)(ii)
LP Appraiser Notice
 
Section 6.3(e)(iii)
LP Indemnitee
 
Section 6.7(c)
Major Decision
 
Section 6.2
Marketing Period
 
Section 9.2(b)(iii)
Material Adverse Effect
 
Section 7.4(a)(i)
Non-Transfer Option
 
Section 8.1(d)(ii)
OFAC
 
Section 12.8(l)
Offer
 
Section 8.1(c)(i)
Offer Period
 
Section 8.1(c)(i)
Offer Price
 
Section 8.1(c)(i)
Offered Price
 
Section 9.1(a)(ii)
Offeree Partners
 
Section 8.1(c)(i)
Offering Partner
 
Section 8.1(c)(i)
Operating Agreement
 
Section 2.2(c)
Oversight Party
 
Section 7.4(b)
Partner
 
Introduction
Partners
 
Introduction
Partnership
 
Introduction
Partnership Expenses
 
Section 6.4(c)
Partnership Leverage Target
 
Section 2.3
Partnership Tax Audit Rules
 
Section 5.7(a)
PBSA
 
Section 12.11(b)(i)
Percentage Interests
 
Section 4.2(a)
Person
 
Section 12.9
Pipeline Investment
 
Section 6.6(a)
Pipeline Screening Notice
 
Section 6.6(a)
Portfolio
 
Section 2.2(a)(i)
Portfolio Appraisal
 
Section 6.3(e)(ii)
Portfolio Value
 
Section 6.3(e)(iv)
Post-Stabilization Leverage Target
 
Section 2.3
Pre-Stabilization Leverage Target
 
Section 2.3
Preservation Costs
 
Section 4.3(c)(v)
Primary Markets
 
Section 2.2(a)(i)
Proposed Investments
 
Section 4.1(b)
Proposed Portfolio Price
 
Section 9.2(a)(ii)
Proposed Purchase Price
 
Section 9.2(b)(iv)(A)
Purchasing Partner
 
Section 9.1(a)(ii)
QFPF Certification
 
Section 5.7(d)(i)
Qualified Appraiser
 
Section 6.3(e)(i)
Qualified Institutional Transferee
 
Section 8.1(b)(v)
Recipients
 
Section 9.2(a)(ii)
Redemption
 
Section 5.3(b)(i)
Redemption Closing Date
 
Section 5.3(b)(iii)
Redemption Note
 
Section 5.3(b)(ii)
Redemption Price
 
Section 5.3(b)(i)
Redemption Price Deficiency
 
Section 5.3(b)(ii)
Regulated Company
 
Section 2.2(h)
Regulated Share
 
Section 2.2(h)
Removal Date Value
 
Section 7.4(c)
Representative
 
Section 3.1
Requesting Partner
 
Section 7.4(b)
Required Representation
 
Section 8.1(c)(ii)(A)
Responding Partner
 
Section 9.1(a)(i)
Response Period
 
Section 9.1(a)(ii)
ROFO Acceptance Notice
 
Section 8.1(c)(i)
ROFO Closing Period
 
Section 9.2(b)(ii)
ROFO Deposit
 
Section 9.2(b)(ii)
ROFO Election
 
Section 9.2(b)(ii)
ROFO Price
 
Section 9.2(a)(ii)
ROFO Sale
 
Section 9.2(b)(i)
ROFR Notice
 
Section 9.2(b)(iv)(A)
ROFR Closing Period
 
Section 9.2(b)(iv)(B)
ROFR Election
 
Section 9.2(b)(iv)(A)
ROFR Exercise Period
 
Section 9.2(b)(iv)(A)
ROFR Notice
 
Section 9.2(b)(iv)(A)
ROFR Price
 
Section 9.2(b)(iv)(A)
ROFR Sale
 
Section 9.2(b)(iv)(A)
SEC
 
Section 9.1(a)(iii)
Second A&R Partnership Agreement
 
Recitals
Securities Act
 
Section 12.8(d)
Sell-Down Transferee
 
Section 8.1(e)
Selling Partner
 
Section 9.1(a)(ii)
Senior Preferred Equity Contributions
 
Section 4.4(b)(ii)
Senior Preferred Return
 
Section 4.4(b)(ii)
Special Limited Partner
 
Introduction
Special Limited Partner Carried Interest Amount
 
Section 5.1(j)
Stabilization
 
Section 2.3
Strategic Land Investment
 
Section 6.2(a)
Substitute General Partner List
 
Section 7.4(d)
Supporting Materials
 
Section 6.3(b)
Tag Along Notice
 
Section 8.1(d)(i)
Tag Along Offer Terms
 
Section 8.1(d)(i)
Tag Along Option
 
Section 8.1(d)(ii)
Tag Along Purchaser
 
Section 8.1(d)(i)
Tag Along Transfer
 
Section 8.1(d)
Tax Audit
 
Section 6.8(c)
Tax Matters Partner
 
Section 6.8(a)
Term
 
Section 1.3
Third A&R Partnership Agreement
 
Recitals
Transfer
 
Section 8.1(a)
Transferee
 
Section 8.1(a)
Treaty
 
Section 5.7(d)(i)
Trigger Date
 
Section 8.1(b)
Triggering Partner
 
Section 9.1(a)(i)
Unfunded Amount
 
Section 4.4(a)
Unlevered LP Capital Contributions
 
Section 5.1(k)
Unlevered LP Distributions
 
Section 5.1(l)
Unrelated Third Party
 
Section 12.9
Value-Add Investment
 
Section 2.2(b)(vi)



 
ii
 
 




--------------------------------------------------------------------------------






Schedules and Exhibits


Schedule 1    Names, Addresses, Percentage Interests of Partners
Exhibit A    Capital Accounts; Allocation Rules
Exhibit B    Primary Markets
Exhibit C    Target Investment Characteristics
Exhibit D    GP Fees
Exhibit E    Substitute General Partner List
Exhibit F    CPR Arbitration
Exhibit G    Form of Investment Entity Operating Agreement
Exhibit H    Reporting Requirements
Exhibit I    Objectives
Exhibit J    Certain Defined Terms and Distributions
Exhibit K    Restrictions on Authority
Exhibit L    Presentation of Investments
Exhibit M    Cause
Exhibit N    Form of QFPF Certification




 
iii
 
 




--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
Build-To-Core Industrial Partnership I LP


THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (this
“Agreement”) of Build-To-Core Industrial Partnership I LP, a Delaware limited
partnership (the “Partnership”) is made and entered into as of December 31,
2016, by and among: (a) IPT BTC I GP LLC, a Delaware limited liability company,
as general partner (the “General Partner”), which is a subsidiary of IPT Real
Estate Holdco LLC, a Delaware limited liability company (“IPT HoldCo”), which in
turn is a subsidiary of Industrial Property Operating Partnership LP (“IPT
OpCo”), which in turn is a subsidiary of Industrial Property Trust Inc. (“IPT”);
(b) IPT BTC I LP LLC, a Delaware limited liability company, which is a
subsidiary of IPT HoldCo, which in turn is a subsidiary of IPT OpCo, which in
turn is a subsidiary of IPT, as a limited partner (the “IPT Limited Partner”
and, together with the General Partner, collectively, the “IPT Partners”); (c)
Industrial Property Advisors Sub I LLC, a Delaware limited liability company
(the “Special Limited Partner”), which is a subsidiary of Industrial Property
Advisors LLC (“IPT Advisors”), which in turn is a subsidiary of Industrial
Property Advisors Group LLC (“IPT Advisors Group”), as a limited partner; (d)
bcIMC (WCBAF) Realpool Global Investment Corporation, a Canadian corporation, as
a limited partner (“BCIMC WCBAF”); (e) bcIMC (College) US Realty Inc., a
Canadian corporation, as a limited partner (“BCIMC College”); (f) bcIMC
(Municipal) US Realty Inc., a Canadian corporation, as a limited partner (“BCIMC
Municipal”); (g) bcIMC (Public Service) US Realty Inc., a Canadian corporation,
as a limited partner (“BCIMC Public Service”); (h) bcIMC (Teachers) US Realty
Inc., a Canadian corporation, as a limited partner (“BCIMC Teachers”); (i) bcIMC
(WCB) US Realty Inc., a Canadian corporation, as a limited partner (“BCIMC
WCB”); and (j) bcIMC (Hydro) US Realty Inc., a Canadian corporation, as a
limited partner (“BCIMC Hydro” and, together with BCIMC WCBAF, BCIMC College,
BCIMC Municipal, BCIMC Public Service, BCIMC Teachers and BCIMC WCB,
collectively, the “BCIMC Limited Partner”). BCIMC WCBAF, BCIMC College, BCIMC
Municipal, BCIMC Public Service, BCIMC Teachers, BCIMC WCB, BCIMC Hydro and the
IPT Limited Partner shall each be referred to herein individually as a “Limited
Partner” and collectively as the “Limited Partners” and the Limited Partners,
the Special Limited Partner and the General Partner, each shall be referred to
herein individually as a “Partner” and collectively as the “Partners.”
RECITALS
WHEREAS, on November 19, 2014 (the “Formation Date”), the General Partner
executed a Certificate of Limited Partnership (the “Certificate of Limited
Partnership”) forming the Partnership as a limited partnership under the
Delaware Revised Uniform Limited Partnership Act (6 Del. C. §§ 17-101 et seq.)
(as amended from time to time, the “Act”) and filed such certificate among the
partnership records of the State of Delaware on the Formation Date;
WHEREAS, the initial partners of the Partnership entered into that certain
Limited Partnership Agreement of the Partnership, dated as of the Formation Date
(the “Initial Partnership Agreement”);
WHEREAS, each of the General Partner, the IPT Limited Partner, bcIMC
International Real Estate (2004) Investment Corporation (“BCIMC International
Real Estate”) and BCIMC WCBAF amended and restated the Initial Partnership
Agreement pursuant to that certain Amended and Restated Agreement of Limited
Partnership of the Partnership (the “A&R Partnership Agreement”), dated as of
February 12, 2015 (the “A&R Date”);
WHEREAS, each of the General Partner, the IPT Limited Partner, BCIMC
International Real Estate, BCIMC WCBAF and bcIMC (USA) Realty Div A2 LLC (“BCIMC
USA”) amended and restated the A&R Partnership Agreement pursuant to that
certain Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of January 28, 2016 (as amended pursuant to that certain
Amendment No. 1 to Partnership Agreement, dated as of May 17, 2016, the “Second
A&R Partnership Agreement”);
WHEREAS, each of the General Partner, the IPT Limited Partner, the Special
Limited Partner, BCIMC International Real Estate, BCIMC WCBAF and BCIMC USA
amended and restated the Second A&R Partnership Agreement pursuant to that
certain Third Amended and Restated Agreement of the Partnership, dated as of
September 15, 2016 (the “Third A&R Partnership Agreement”), pursuant to which,
among other things, the Special Limited


 
 
 
 




--------------------------------------------------------------------------------







Partner became entitled to (i) the direct payment by the Partnership of certain
GP Fees and (ii) the Special Limited Partner Carried Interest Amount;
WHEREAS, prior to the execution and delivery of this Agreement (A) pursuant to
an Assignment and Assumption Agreement, dated as of December 30, 2016, BCIMC
International Real Estate sold, transferred, assigned, conveyed and delivered
to: (i) BCIMC College a portion of BCIMC International Real Estate’s Interest
equal to a 1.972152% Percentage Interest in the Partnership; (ii) BCIMC
Municipal a portion of BCIMC International Real Estate’s Interest equal to a
17.209584% Percentage Interest in the Partnership; (iii) BCIMC Public Service a
portion of BCIMC International Real Estate’s Interest equal to a 9.966992%
Percentage Interest in the Partnership; (iv) BCIMC Teachers a portion of BCIMC
International Real Estate’s Interest equal to a 9.484048% Percentage Interest in
the Partnership; (v) BCIMC WCB a portion of BCIMC International Real Estate’s
Interest equal to a 0.528024% Percentage Interest in the Partnership; and (vi)
BCIMC Hydro a portion of BCIMC International Real Estate’s Interest equal to a
0.039200% Percentage Interest in the Partnership; and (B) pursuant to an
Assignment and Assumption Agreement, dated as of the date hereof, BCIMC USA
sold, transferred, assigned, conveyed and delivered to: (i) BCIMC WCBAF a
portion of BCIMC USA’s Interest equal to a 6.20000% Percentage Interest in the
Partnership; (ii) BCIMC College a portion of BCIMC USA’s’s Interest equal to a
1.247688% Percentage Interest in the Partnership; (iii) BCIMC Municipal a
portion of BCIMC USA’s Interest equal to a 10.887696% Percentage Interest in the
Partnership; (iv) BCIMC Public Service a portion of BCIMC USA’s Interest equal
to a 6.305648% Percentage Interest in the Partnership; (v) BCIMC Teachers a
portion of BCIMC USA’s Interest equal to a 6.000112% Percentage Interest in the
Partnership; (vi) BCIMC WCB a portion of BCIMC USA’s Interest equal to a
0.334056% Percentage Interest in the Partnership; and (vii) BCIMC Hydro a
portion of BCIMC USA’s Interest equal to a 0.0248% Percentage Interest in the
Partnership; and
WHEREAS, the Partners desire to effect the following: (i) the amendment and
restatement of the Third A&R Partnership Agreement; (ii) the admission of each
of BCIMC College, BCIMC Municipal, BCIMC Public Service, BCIMC Teachers, BCIMC
WCB and BCIMC Hydro as a limited partner of the Partnership; and (iii) the
continuation of the Partnership on the terms set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged hereby, the Partners agree as follows:


 
2
 
 




--------------------------------------------------------------------------------








Article 1

AFFIRMATION, NAME, PLACE OF BUSINESS, TERM, AND PARTNERS

1.1    Formation of Partnership; Certificate of Limited Partnership. The
Partners hereby:
(a)    ratify the formation of the Partnership as a limited partnership pursuant
to the Act and ratify the filing of the Certificate of Limited Partnership with
the Secretary of State of the State of Delaware on the Formation Date;
(b)    confirm and agree to their status as partners of the Partnership; and
(c)    execute this Agreement for the purposes of organizing the Partnership and
establishing the rights, duties and relationship of the Partners.

1.2    Name and Offices. The name of the Partnership is and shall be
“Build-To-Core Industrial Partnership I LP”. The principal offices of the
Partnership shall be located at 518 17th Street, 17th Floor, Denver, Colorado
80202, or at such other place or places as the General Partner may from time to
time determine; provided, that the General Partner shall give the other Partners
notification thereof not later than thirty (30) days after the effective date of
such change of address and, if required, shall amend the Certificate of Limited
Partnership in accordance with the requirements of the Act.

1.3    Term. The term of the Partnership (the “Term”) commenced as of the date
that the Certificate of Limited Partnership was filed with the Secretary of
State of the State of Delaware and shall continue until February 12, 2025 or
such other date as may be established by Approval of the Executive Committee.
Upon expiration of the Term, the Partnership shall be dissolved and its affairs
wound up in accordance with Article 10 hereof unless otherwise approved by
unanimous written consent of the Partners.

1.4    Registered Office and Agent. The address of the registered agent for
service of process on the Partnership in the State of Delaware is 1209 Orange
Street, Wilmington, Delaware 19801, and the Partnership’s registered agent at
such address is The Corporation Trust Company. The General Partner may, from
time to time, appoint a new registered agent for the Partnership.

1.5    Certificate of Limited Partnership. The General Partner, in accordance
with the Act, promptly shall file with the Secretary of State of the State of
Delaware any amendment to the Certificate of Limited Partnership required by the
Act. If the laws of any jurisdiction in which the Partnership transacts business
so require, the General Partner also shall file with the appropriate office in
that jurisdiction a copy of the Certificate of Limited Partnership and any other
documents necessary for the Partnership to qualify to transact business in such
jurisdiction. The General Partner further agrees to execute, acknowledge and
cause to be filed, in the place or places and in the manner prescribed by law,
any amendments to the Certificate of Limited Partnership as may be required,
either by the Act, by the laws of a jurisdiction in which the Partnership
transacts business or by this Agreement, to reflect changes in the information
contained therein or otherwise to comply with the requirements of law for the
continuation, preservation and operation of the Partnership as a limited
partnership under the Act, and the Limited Partners and the Special Limited
Partner shall join in the execution and delivery of such certificates or
documents, as reasonably necessary to comply with the Act or other applicable
law.

1.6    Partners.
(a)    The names and addresses of the Partners, together with their respective
Initial Capital Contributions, Capital Accounts and Percentage Interests, each
as of the date hereof, are set forth on Schedule 1.
(b)    No Person owning an interest equal to or greater than ten percent (10%)
in the General Partner and no Key Person shall be (i) designated by the U.S.
Treasury Department’s Office of Foreign Assets Control


 
3
 
 




--------------------------------------------------------------------------------







as a “specially designated or blocked person” or (ii) described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001.
(c)    Except as otherwise provided herein, the Limited Partners and the Special
Limited Partner shall be the sole limited partners of the Partnership.
Notwithstanding the foregoing, as used in this Agreement, the term “Limited
Partners” shall not include the Special Limited Partner, except as expressly
permitted by the terms of this Agreement.
(d)    Notwithstanding any provision to the contrary contained in this Agreement
or in any agreement, document or instrument contemplated hereby, (i) no
Representative is or shall at any time be admitted as or otherwise be a general
partner of the Partnership, whether by agreement, estoppel or otherwise, (ii)
neither the Limited Partners nor the Special Limited Partner is or shall at any
time be admitted as or otherwise be a general partner of the Partnership,
whether by agreement, estoppel or otherwise and (iii) as used in this Agreement,
the term “General Partner” shall not include any Representative, any Limited
Partner or the Special Limited Partner, except, in each case, as expressly
permitted by the terms of this Agreement. In the event that any provision of
this Agreement or any other agreement, document or instrument contemplated
hereby is inconsistent with or contrary to the terms of this Section 1.6(d), the
terms of this Section 1.6(d) shall control.

ARTICLE 2    

PURPOSES AND OBJECTIVES

2.1    Purposes. The purposes of the Partnership are to acquire, entitle,
develop, own, use, operate, manage, finance, sell, lease, sublease, exchange or
otherwise dispose of selected industrial-type properties in the United States
(indirectly, through the Investment Entities) and engage in any other activities
related or incidental thereto, in each case in accordance with this Agreement.

2.2    Overview. The Partners have set forth the objectives of the Partnership
in Exhibit I, which is incorporated by reference and attached hereto; all
references herein to Section 2.2 shall be referred to Exhibit I.

2.3    Financing. The Partnership will generally seek: (a) short-term, floating
and fixed-rate financing with an Investment loan-to-value ratio of up to
fifty-five percent (55%) of the total cost for each Development Investment and
each Value-Add Investment prior to Stabilization of such Development Investment
or Value-Add Investment, which financing shall be fully prepayable through and
at Stabilization of such Development Investment or Value-Add Investment (the
“Pre-Stabilization Leverage Target”); (b) fixed-rate, cross-collateralized or
single asset financing with an Investment loan-to-value ratio of up to
fifty-five percent (55%) of the total value for each Core Investment, each
Value-Add Investment and each Development Investment following Stabilization of
such Value-Add Investment or Development Investment, which financing shall be
subject to customary prepayment, release and substitution provisions (the
“Post-Stabilization Leverage Target”); and/or (c) Partnership-level financing
which, together with all other financing of the Partnership and the Investment
Entities, does not exceed a Portfolio loan-to-value ratio of fifty-five percent
(55%), which may be unsecured or which may include a secured revolving credit
facility in the name of the Partnership, which may be cross-collateralized by
all of the Properties owned by the Investment Entities (the “Partnership
Leverage Target” and, together with the Pre-Stabilization Leverage Target and
the Post-Stabilization Leverage Target, the “Leverage Targets”); in each case,
it being acknowledged and agreed that any such financing is subject to the
Approval of the Executive Committee to the extent required by Section 6.2 of
this Agreement. As used in this Agreement, “Stabilization” shall mean, with
respect to any Investment, the date on which eight-five percent (85%) of the
rentable space of such Investment has been leased to tenants under leases for
which the lease commencement date has occurred, such tenants have taken
occupancy of their premises and have commenced base rent payments. Consistent
with Section 2.2(i), except as otherwise approved by the BCIMC Limited Partner,
at no time shall any financing result in or be permitted where the BCIMC Limited
Partner is required to provide security for such financing and/or provide any
collateral, covenants, guarantees, security or assignments in respect thereof or
otherwise incur any debt obligation.


 
4
 
 




--------------------------------------------------------------------------------








ARTICLE 3    

EXECUTIVE COMMITTEE

3.1    Composition. The Partnership shall have an executive committee of the
Partnership (the “Executive Committee”) selected by the General Partner, the IPT
Limited Partner and the BCIMC Limited Partner as provided herein. At all times
during the Term, the Executive Committee shall be comprised of three (3) members
(each member, a “Representative”) consisting of: (a) one (1) Representative
appointed by the General Partner; (b) one (1) Representative appointed by the
IPT Limited Partner; and (c) one (1) Representative appointed by the BCIMC
Limited Partner (acting collectively) (the “BCIMC Representative”). As of the
date hereof, the Representatives shall be: (i) Dwight Merriman, appointed by the
General Partner; (ii) Tom McGonagle, appointed by the IPT Limited Partner; and
(iii) either Timothy Works or Ryan Bradford, appointed by the BCIMC Limited
Partner. For purposes of clarity, the consent of either Timothy Works or Ryan
Bradford with respect to any matter requiring the Approval of the Executive
Committee hereunder shall be deemed to be the consent of the BCIMC
Representative with respect to such matter and any Partner’s or Representative’s
obligation to provide notice to or solicit the consent of the BCIMC
Representative hereunder shall be deemed satisfied to the extent such Partner or
Representative provides notice to or solicits the consent of either Timothy
Works or Ryan Bradford. To the fullest extent permitted by law, each
Representative shall be entitled to consider only such interests and factors as
it desires, including the Partners’ respective interests, and shall have no
fiduciary duty or other duty or obligation to give any consideration to any
interest of, or factors affecting, any other Person. In the event of the
resignation or death of a Representative, the Partner that so appointed such
Representative shall designate a successor to such Representative within thirty
(30) days after such resignation or death by written notice to all of the
Partners. Any Partner also shall have the right to replace its Representative by
giving written notice of the removal of such Representative to all of the
Partners, together with its appointment of a replacement therefor.
Representatives shall be entitled to reimbursement from the Partnership for
their reasonable travel expenses and other reasonable out-of-pocket expenses
incurred in connection with their attendance at meetings of the Executive
Committee (provided, however, that with respect to any particular meeting of the
Executive Committee, the Partnership shall only be obligated to reimburse the
expenses of the BCIMC Representative incurred by Timothy Works or Ryan Bradford
(but not both) in connection with such meeting), but shall not be entitled to
any fees, remuneration or other reimbursements from the Partnership or any of
the Partners. Each Representative shall be bound by Section 12.11 of this
Agreement.

3.2    Role of Executive Committee. Subject to Section 4.4(e), the unanimous
consent of the Representatives constituting a quorum (the “Approval of the
Executive Committee” or “Approval”, and any matter upon receiving the Approval
of the Executive Committee, “Approved”) shall be required with respect to any
Proposed Investment, all Major Decisions, as more specifically set forth in
Section 6.2, and such other matters as are prescribed herein as requiring the
Approval of the Executive Committee; provided, notwithstanding anything to the
contrary contained herein, that the General Partner shall be entitled to take
any action that the General Partner determines to be reasonably necessary to
prevent imminent and material damage or to prevent impending health, life or
safety emergencies without the Approval of the Executive Committee. Any Major
Decision requiring the Approval of the Executive Committee that is proposed by
any Representative but is not Approved or deemed Approved shall constitute a
“Deadlock Event”.

3.3    Meetings.
(a)    General. Any Executive Committee meetings held in person shall be held in
the Denver, Colorado metropolitan area except as otherwise Approved by the
Executive Committee (either in advance of or at such meeting); provided,
however, in the case of meetings held by telephone conference or similar means
pursuant to Section 3.3(e), no Representative need be in the Denver, Colorado
metropolitan area.
(b)    Nature of Meetings. The General Partner shall give notice to each
Representative of each meeting, including the time, place and purpose of such
meeting. Notice of each such meeting shall be sent by overnight delivery,
personal delivery, or electronic communication to each Limited Partner and each
Representative, addressed to him or her at the last address provided by the
Representative or Limited Partner to the General Partner for such purpose, at
least five (5) “Business Days” (which shall mean days upon which banks in New
York, New York are open for normal business) before the day on which such
meeting is to be held, except as otherwise provided herein. Such


 
5
 
 




--------------------------------------------------------------------------------







notice need not be given to any Representative who in fact attends such meeting.
A written waiver of notice delivered to the General Partner, whether before or
after the time of the meeting stated therein, shall be deemed equivalent to
notice. Any Limited Partner with representation on the Executive Committee shall
also have the right to call a meeting of the Executive Committee to discuss a
Major Decision, by giving notice of such meeting to each Representative in
accordance with the provisions of this Section 3.3 that apply to the General
Partner.
(c)    Quorum. Except as set forth below, at all meetings of the Executive
Committee at which a Major Decision is to be considered, the presence of the
BCIMC Representative and at least one (1) Representative appointed by either the
General Partner or the IPT Limited Partner shall constitute a quorum for the
transaction of business. At any duly called meeting of the Executive Committee
at which a Major Decision is to be considered, if a quorum shall not be present
solely as a result of the failure of any Representative to attend or as a result
of the failure of any Partner to appoint its Representative, after the death or
resignation of its Representative, the Partner that called such meeting may call
a second meeting to consider such matter on twenty-four (24) hours’ notice and
if the Representative that was not present fails to attend such second meeting
or is not appointed, such meeting may nevertheless take place and the
Representative that was not present shall be deemed to have voted in favor of
any such Major Decision proposed at such subsequently held meeting.
(d)    Action Without a Meeting. Any action of the Executive Committee may be
taken without a meeting of the Executive Committee, without prior notice and
without a vote, if a consent in writing or by electronic transmission (including
email confirmation or approval), setting forth the action to be so taken, shall
be provided by all of the Representatives. Any Representative shall be entitled
to require the General Partner to circulate a written consent to the Executive
Committee in lieu of meeting. In the event the General Partner promptly delivers
any written consent requested by any Representative in accordance with the
immediately preceding sentence and such requesting Representative fails to
return such written consent within the time periods prescribed for any such
meeting as set forth above, such requesting Representative shall be deemed to
have voted in favor of any such Major Decision described in such written
consent.
(e)    Telephone Participation. Any Representative may participate in any
meeting of the Executive Committee by means of conference telephone or similar
communications equipment by means of which all Persons participating in the
meeting may talk with and hear one another.
(f)    Rules. The Executive Committee may adopt by Approval such other rules of
procedure governing its meetings, communications and actions as it deems
necessary, appropriate or helpful.

ARTICLE 4    

INVESTMENTS; CAPITAL CONTRIBUTIONS

4.1    Identification Period; Investment Period; Process for Investments;
Diligence; Recommendation and Approval.
(a)    The General Partner shall use commercially reasonable efforts to identify
industrial-type properties that, in the reasonable opinion of the General
Partner, meet the investment objectives set out in Section 2.2(a) for potential
acquisition and/or development by the Partnership commencing on the A&R Date and
continuing for a period ending on the fourth (4th) anniversary of the A&R Date
(the “Identification Period”). As used herein, the “Investment Period” shall
mean a period commencing on the A&R Date and ending on the earlier of (x) the
fifth (5th) anniversary of the A&R Date and (y) twelve (12) months after the
expiration of the Identification Period.
(b)    The General Partner shall, from time to time during the Identification
Period, recommend to the Executive Committee industrial-type properties for
proposed investment by the Partnership and the business and legal structure
therefor, including the structure of any proposed Indebtedness to finance such
properties (“Proposed Investments”) in accordance with Section 6.6. The Approval
of the Executive Committee shall be required for the


 
6
 
 




--------------------------------------------------------------------------------







Partnership to invest in any Proposed Investment. Each Proposed Investment which
is Approved by the Executive Committee hereinafter is referred to as an
“Approved Investment.”
(c)    Not less than three (3) Business Days prior to a meeting of the Executive
Committee at which a Proposed Investment will be considered, the General Partner
shall present a written initial investment brief (the “Initial Investment
Brief”) to the Executive Committee for such Proposed Investment. Such Initial
Investment Brief shall include: (i) a property/transaction summary; (ii) a
leasing status and rent roll; (iii) a location and market summary; (iv) cash
flow projections and assumptions; (v) an estimate of the proposed Indebtedness
to be incurred in connection with the Proposed Investment; (vi) the aggregate
Capital Contributions expected to be required to acquire the Proposed
Investment; (vii) any fees or other compensation to be received by the General
Partner or its Affiliates from the Proposed Investment that are not otherwise
provided for in this Agreement; and (viii) any other material terms of the
Proposed Investment as reasonably determined by the General Partner. Thereafter,
but not less than three (3) Business Days prior to the applicable meeting of the
Executive Committee, the General Partner shall present a written investment
memorandum (the “Investment Memorandum”) to the Executive Committee containing
the information previously provided in the Initial Investment Brief (updated if
applicable) and a due diligence report on the Proposed Investment containing
reasonably sufficient detail which should allow the Executive Committee to make
an informed and reasoned decision as to whether to proceed with the acquisition
or not. From time to time, the Executive Committee by Approval may amend the
criteria for the underwriting and due diligence process and the content and
format for presentation to the Executive Committee of Initial Investment Brief
and Investment Memoranda prepared by the General Partner.
(d)    For the avoidance of doubt, and notwithstanding anything in this Section
4.1 or this Agreement to the contrary, (i) no Representative shall have any
obligation to cast an affirmative vote to Approve any Proposed Investment at any
time during the Term and (ii) the General Partner’s obligation to present
potential Investments to the Partnership shall be limited to and shall terminate
at the expiration of the Identification Period, without notice to or from, or
act by, or on the part of, any party or as otherwise described in Section 6.6.

4.2    Percentage Interests; Interests.
(a)    Percentage Interests. The Partners will fund Capital Contributions and
pay their shares of expenses as required under this Agreement in proportion to
their respective “Percentage Interests”, which for each Partner (other than the
Special Limited Partner), shall equal the percentage determined by dividing such
Partner’s Capital Contributions to the Partnership as of the date of
determination by the aggregate Capital Contributions made by all of the Partners
(other than the Special Limited Partner) to the Partnership as of such date (as
may be adjusted pursuant to the terms hereof, including Section 4.4(b)(iii)).
Notwithstanding anything in this Agreement to the contrary, the Percentage
Interest of the Special Limited Partner shall at all times be zero percent (0%).
The Percentage Interests of the Partners as of the date of this Agreement are
set forth on Schedule 1 attached hereto, which may be revised from time to time
by the General Partner (without the consent of the Limited Partners or the
Special Limited Partner) to reflect the then applicable Percentage Interests of
the Partners. Except as otherwise provided under this Agreement, the respective
Percentage Interests of the Partners also shall constitute the respective voting
interests of the Partners for any votes of the Partners required or permitted
under the Act or this Agreement with regard to any matter specifically requiring
a vote of the Partners under this Agreement.
(b)    Interests. As referred to herein, a Partner’s “Interest” means the entire
interest of a Partner in the Partnership at any particular time, including,
without limitation, the right of such Partner to any and all rights and benefits
to which a Partner may be entitled as provided in this Agreement, together with
the obligations of such Partner to comply with all the terms and provisions of
this Agreement. The General Partner, the Limited Partners and the Special
Limited Partner are hereby issued their respective Interests.

4.3    Capital Contributions.
(a)    Initial Capital Contributions. Upon execution of this Agreement, the
Partners made (or are deemed to have made) capital contributions to the
Partnership (collectively, the “Initial Capital Contributions” and, together
with all other capital contributions to the Partnership, each a “Capital
Contribution”) which shall be deemed


 
7
 
 




--------------------------------------------------------------------------------







to equal the amounts set forth as their “Initial Capital Contribution” on
Schedule 1, and such amounts are hereby credited to the applicable Partners’
respective Capital Accounts.
(b)    Capital Contributions for Approved Investments. During the Investment
Period, the Partners shall be obligated to fund, pro rata based on their
Percentage Interests: (i) any Capital Contributions required in order to fund
the closing of acquisitions or development costs in respect of Approved
Investments that occur during the Investment Period (exclusive of amounts
allocated to such acquisitions that are included in the Initial Capital
Contributions); and (ii) with respect to any Approved Investment that is
Approved by the Executive Committee during the Investment Period but not
consummated as of the end of the Investment Period, the Partners shall make any
Capital Contribution required in order to fund the closing of the acquisition or
development costs in respect of such Approved Investment and pay any costs or
expenses related to such Approved Investment.
(c)    Additional Capital Contributions. Except to the extent already included
in Capital Contributions made pursuant to Sections 4.3(a) or (b) above, the
Partners shall be obligated to fund, pro rata based on their Percentage
Interests, only the following Capital Contributions:
(i)    any Capital Contributions required (A) pursuant to the Approved
Partnership Budget (or, in the absence of an Approved Partnership Budget, the
prior year’s Approved Partnership Budget in effect, modified as described in
Section 6.2(c); and (B) without duplication, in order to fund any capital
contributions required to be made to an Investment Entity;
(ii)    any Capital Contributions that are Approved by the Executive Committee;
(iii)    any Capital Contributions required in order to fund the payment of any
GP Fees to the General Partner pursuant to Section 6.4(a) for activities that
have been Approved by the Executive Committee that are not specifically included
in the Approved Partnership Budget;
(iv)    any Capital Contributions required in order to fund amounts paid or
payable to lenders under guarantees or credit enhancement made or provided by
the Partnership, the General Partner, any Limited Partner, or the Special
Limited Partner (or any of their Affiliates) to such lenders pursuant to any
guarantee or credit enhancement relating to any Indebtedness of the Partnership
or the Investment Entities, which guarantee or credit enhancement is Approved by
the Executive Committee pursuant to Section 6.2 (to the extent that, after
taking into account any existing cash reserves of the Partnership and the
Investment Entities, the Partnership has insufficient funds to pay the required
amounts), but not to the extent that the events giving rise to such payments
were caused by or resulted from any Willful Bad Act or gross negligence by the
General Partner or any GP Indemnitee; provided, that to the extent any
obligation under such guaranty or credit enhancement is caused by any Willful
Bad Act or gross negligence by (A) the General Partner or any GP Indemnitee,
such obligations shall be an obligation solely of the General Partner or such GP
Indemnitee or (B) a Limited Partner or any LP Indemnitee, such obligations shall
be an obligation solely of such Limited Partner or such LP Indemnitee;
(v)    any Capital Contributions required in order to fund such amounts which
the General Partner reasonably and in good faith determines (after taking into
account any existing cash reserves of the Partnership or the Investment
Entities, as applicable) are necessary to fund the payment of debt service
obligations with respect to any Indebtedness secured by any Investment or other
assets of the Partnership or an Investment Entity (pursuant to a financing
previously Approved by the Executive Committee and provided that the fair value
of any such Investment or assets securing such Indebtedness is not less than
one-hundred percent (100%) of the outstanding amount of such Indebtedness), real
estate taxes, utility costs, insurance premiums, and/or other costs or expenses
reasonably necessary to prevent imminent and material damage or to prevent
impending health, life or safety emergencies (all such costs, collectively
“Preservation Costs”);


 
8
 
 




--------------------------------------------------------------------------------







(vi)    any Capital Contributions required in order to fund (A) a variance from
the Approved Partnership Budget in the aggregate amount of all operating
expenditures incurred by any Investment Entity in any calendar year; provided,
that the aggregate amount of all Capital Contributions that can be made in any
calendar year pursuant to this Section 4.3(c)(vi)(A) with respect to any
Investment Entity shall not exceed, in the aggregate, the threshold described in
Section 6.2(d)(i); and (B) a variance from the Approved Partnership Budget in
the aggregate amount of all capital expenditures incurred by any Investment
Entity in any calendar year; provided, that the aggregate amount of all Capital
Contributions that can be made in any calendar year pursuant to this Section
4.3(c)(vi)(B) with respect to any Investment Entity shall not exceed, in the
aggregate, the threshold described in Section 6.2(d)(ii), it being understood
that, the General Partner shall have no obligation on behalf of the Partnership
or otherwise, to cause an Investment Entity to continue to prosecute work or
incur expenditures for which the Partners are not required to make or have not
otherwise agreed to make Capital Contributions in respect of any such variances
and the General Partner shall have no liability with respect to the incurrence
of any such variances;
(vii)    any Capital Contributions required in order to fund the payment of the
General Partner Carried Interest Amount Deficiency pursuant to Section
5.3(a)(ii); and
(viii)    any Capital Contributions required in order to fund the payment of the
Redemption Price Deficiency pursuant to Section 5.3(b)(ii)(A).
(d)    Capital Call Notices. With respect to each Capital Contribution to be
made by the Partners pursuant to this Agreement, including following the
Approval of an Approved Investment, the General Partner shall issue a written
capital call notice (a “Capital Call Notice”) to each Partner (other than the
Special Limited Partner) setting forth: (i) the total amount of equity to be
contributed by the Partners to the Partnership; (ii) the amount that each
Partner must contribute, which shall be the product of the Capital Contribution
and such Partner’s Percentage Interest; and (iii) the date on which such Capital
Contribution must be made, which date shall not be less than five (5) Business
Days following the date of such notice (the “Capital Call Funding Period”);
provided, however, that notwithstanding anything in this Agreement to the
contrary, in the event that the General Partner fails to promptly (and in any
event within three (3) Business Days) issue a Capital Call Notice pursuant to
this Section 4.3(d) with respect to the funding of any Preservation Costs
identified in a written request from the BCIMC Limited Partner (in either case,
a “Limited Partner Funding Request”) that the General Partner issue such a
Capital Call Notice, the BCIMC Limited Partner shall be entitled to issue a
Capital Call Notice to each Partner (other than the Special Limited Partner) for
the Preservation Costs identified in the Limited Partner Funding Request (a
“Limited Partner Capital Call”) and in such event the Partners shall make such
Capital Contribution set out in the Limited Partner Capital Call pro rata based
on their Percentage Interests. If the Capital Call Notice is issued with respect
to an Approved Investment, the total amount of equity to be contributed by the
Partners will include the amount of acquisition costs and other costs pursuant
to Section 6.4(c) incurred with respect to such Approved Investment. By the date
specified by the General Partner (or, to the extent permitted pursuant to this
Section 4.3(d), the BCIMC Limited Partner) in the applicable Capital Call
Notice, each Partner shall be required to fund its Capital Contributions with
respect thereto as required by this Agreement. If any transaction for which
Capital Contributions are funded is terminated, then so long as, and to the
extent that, the Partnership no longer is liable in connection therewith, such
Capital Contributions shall be returned to the Partners within ten (10) Business
Days following the effective date of such termination less any costs or expenses
incurred in connection with such terminated transaction. The General Partner
shall hold each Partner’s Capital Contribution in trust until all Partners have
made their respective capital contributions or a Partner is deemed to be a
Defaulting Partner pursuant to Section 4.4.
(e)    Maximum Capital Commitments. Unless the Executive Committee has Approved
a Major Decision to the contrary, under no circumstances will any Partner be
obligated to (i) make Capital Contributions which, when aggregated with all its
prior Capital Contributions, exceeds the amount set forth as its “Capital
Commitment” on Schedule 1 (with respect to each Partner, the “Capital
Commitment”) or (ii) make Capital Contributions after the expiration of the
Investment Period in respect of any Proposed Investment not Approved by the
Executive Committee on or before the expiration of the Investment Period.


 
9
 
 




--------------------------------------------------------------------------------








4.4    Treatment of Defaulting Partner.
(a)    Default. If any Partner fails to fund any Capital Contribution required
hereunder, within the period set forth in the applicable Capital Call Notice,
such Partner shall be considered a “Defaulting Partner.” A Partner that has
become a Defaulting Partner shall not be entitled to any additional period in
which to cure the default and pay its required Capital Contribution. The portion
of such Capital Contribution that such Defaulting Partner was required to make
and did not actually fund shall be referred to herein as the “Unfunded Amount.”
(b)    Remedies Generally. If, and to the extent, a Defaulting Partner fails to
fund any Capital Contribution required hereunder, each of the other Partners
that has fully funded its required Capital Contribution that is not an Affiliate
of the Defaulting Partner (each, a “Contributing Partner”), shall have the
right, without obligation, either to:
(i)    Require the General Partner (or the BCIMC Limited Partner, in the case of
a Limited Partner Capital Call) to (and the General Partner (or the BCIMC
Limited Partner, in the case of a Limited Partner Capital Call) shall) revoke or
revise the Capital Call Notice, whereupon any Capital Contributions paid by the
Contributing Partner pursuant to such Capital Call Notice shall be returned to
it within ten (10) Business Days following such Partner’s election to revoke or
revise the Capital Call Notice and shall be treated for all purposes of this
Agreement as never having been made (and no default shall be deemed to have
occurred), in which event the Executive Committee shall reconsider the needs of
the Partnership for additional capital and the General Partner may issue a new
Capital Call Notice following such reconsideration with the Approval of the
Executive Committee.
(ii)    In addition to making its own Capital Contribution then due, fund the
Unfunded Amount, or if there is more than one Contributing Partner who has
elected to fund pursuant to this Section 4.4(b)(ii), its pro rata share thereof
based on Percentage Interests of all such Contributing Partners, on the terms
set forth below in this Section 4.4(b)(ii). Any Unfunded Amount contributed to
the Partnership by the Contributing Partner shall be deemed to be senior
preferred equity (“Senior Preferred Equity Contributions”) and shall be entitled
to an amount equal to a cumulative per annum return of twenty percent (20%),
compounded annually to the extent not paid currently, on each dollar of a
Contributing Partner’s Senior Preferred Equity Contributions, from the first day
that such dollar is contributed to the Partnership pursuant to the terms of this
Agreement until the date that such dollar of the Senior Preferred Equity
Contribution is returned to that Contributing Partner pursuant to Section 5.2
(the “Senior Preferred Return”). In the event a Contributing Partner elects to
fund the Unfunded Amount pursuant to this Section 4.4(b)(ii), such Contributing
Partner shall notify the other Partners in writing upon such election. A
Defaulting Partner may cause the Partnership to repay the Senior Preferred
Equity Contributions, together with any accrued Senior Preferred Return, at any
time, by contributing such amounts to the Partnership and directing the General
Partner to distribute such amounts to the Contributing Partner(s) in accordance
with Section 5.2(a)(i) and Section 5.2(a)(ii).
(iii)    In addition to the foregoing, make an additional Capital Contribution
to the Partnership equal to the Unfunded Amount, or if there is more than one
Contributing Partner who has elected to fund pursuant to this Section
4.4(b)(iii), its pro rata share thereof based on Percentage Interests of all
such Contributing Partners, whereupon (i) the Contributing Partner(s) shall be
deemed to have made a Capital Contribution for all purposes hereunder (including
in respect of Capital Accounts, Carried Interest Distributions and calculations
under Section 5.3) in an amount equal to one hundred and fifty percent (150%) of
the amount funded and (ii) the Percentage Interests of each Partner shall be
recalculated at such time pursuant to Section 4.2 such that the dilution of the
deemed Capital Contribution reduces only the Percentage Interest of the
Defaulting Partner and increases only the Percentage Interest(s) of the
Contributing Partner(s). Further, in such event when any IPT Partner is the
Defaulting Partner and to the extent such IPT Partner fails to cure the
applicable default within ten (10) Business Days following receipt of written
notice from the BCIMC Limited Partner, the BCIMC Limited Partner shall have the
right to declare by written notice to the General Partner


 
10
 
 




--------------------------------------------------------------------------------







that each of the percentages set forth in Sections 5.2(a)(v)(y), 5.2(a)(v)(z),
5.2(a)(vi)(y) and 5.2(a)(vi)(z) shall be decreased to an amount (expressed as a
percentage) equal to the product of (A) such percentage and (B) a fraction, the
numerator of which is the IPT Partners’ aggregate Percentage Interests after
adjustment pursuant to this Section 4.4(b)(iii) and the denominator of which is
the IPT Partners’ aggregate Percentage Interests prior to adjustment pursuant to
this Section 4.4(b)(iii), and following the adjustments pursuant to this Section
4.4(b)(iii), each of the percentages set forth in Sections 5.2(a)(v)(x) and
5.2(a)(vi)(x) shall be increased by a corresponding amount so that the total of
the percentages set forth in Sections 5.2(a)(v) and 5.2(a)(vi) is always one
hundred percent (100%).
For purposes of this Section 4.4(b), if more than one Contributing Partner
elects to make a Senior Preferred Equity Contribution pursuant to clause (ii)
above and/or to make an additional Capital Contribution pursuant to clause (iii)
above, such Contributing Partners will fund their pro rata share, based on
relative Percentage Interests, of such Senior Preferred Equity Contribution
and/or Capital Contribution, as applicable, in an aggregate collective amount
equal to the Unfunded Amount.  If only one Contributing Partner elects to make a
Senior Preferred Equity Contribution or an additional Capital Contribution, the
electing Contributing Partner shall fund the Senior Preferred Equity
Contribution or Capital Contribution, as applicable, in the entire amount of the
Unfunded Amount.


(c)    Default Date and Default Period. Subject to Section 4.4(b)(i), the day
that a Partner becomes a Defaulting Partner shall be referred to herein as the
“Default Date”. If any of the Contributing Partners elect the remedy set forth
in Section 4.4(b)(ii), the Defaulting Partner shall be deemed to have cured the
default at such time as the Contributing Partner(s) (or its Affiliate, as
applicable) actually receive full repayment of their Senior Preferred Equity
Contributions, including any accrued Senior Preferred Return earned thereon (the
“Cure Date” being the date on which the Contributing Partner receives full
repayment of the Senior Preferred Equity Contributions, including any accrued
Senior Preferred Return earned thereon, and the period from the Default Date
until the Cure Date (if applicable), the “Default Period”). In addition to the
specific remedies set forth in this Section 4.4, the Contributing Partner(s)
shall have all rights and remedies available at law and in equity arising from a
Defaulting Partner’s failure to contribute its Unfunded Amount.
(d)    Termination of Rights. The following rights of a Defaulting Partner under
this Agreement shall terminate on the Default Date and shall only be reinstated
on the Cure Date, if applicable:
(i)    With respect to any Defaulting Partner, (A) the right of first
opportunity in connection with a Transfer by the Contributing Partner pursuant
to Section 8.1(c), (B) the right to tag-along to a Transfer by the Contributing
Partner pursuant to Section 8.1(d), (C) the right to deliver a Buy-Sell Notice
pursuant to Section 9.1 and (D) the right to initiate a Forced Sale pursuant to
Section 9.2;
(ii)    If each of (x) any BCIMC Limited Partner and (y) the Sell-Down
Transferee (if applicable) is a Defaulting Partner, the General Partner shall
have no further obligation to present to the Partnership potential investments
pursuant to Section 6.6; and
(iii)    If either IPT Partner is the Defaulting Partner and the General Partner
is an Affiliate of the IPT Limited Partner, the General Partner may be removed
for Cause pursuant to Section 7.4(a)(viii); provided, however, removal for such
Cause shall be permitted only during the Default Period.
(e)    Exclusion from the Executive Committee. During the Default Period for a
Defaulting Partner, any Representative appointed by such Defaulting Partner, or
by any other Partner that is an Affiliate of such Defaulting Partner, shall no
longer be entitled to participate in any way in the affairs of the Executive
Committee and shall not be counted toward a quorum.

4.5    Capital Accounts. The Capital Contributions of each Partner shall be
credited to such Partner’s “Capital Account.” A Partner’s Capital Account also
shall be credited with the amount of income and gain of the Partnership
allocable to the Partner under Section 5.4 and Exhibit A attached hereto
(including any income and gain exempt from tax), and shall be debited with (a)
such Partner’s share of all Partnership distributions and (b) the amount of
losses and deductions allocated to such Partner under Section 5.4 and Exhibit A
attached hereto (including any


 
11
 
 




--------------------------------------------------------------------------------







income and gain exempt from tax). Capital Accounts shall be maintained and
adjusted in accordance with the provisions of Section 1.704-1(b)(2)(iv) of the
Treasury Regulations and the more detailed rules set forth in Exhibit A attached
hereto. A Partner shall be considered to have only one Capital Account. Any
permitted transferee (pursuant to the terms hereof) of all or any portion of an
Interest shall succeed to the portion of the Capital Account relating to the
Interest transferred.

4.6    No Interest on, or Right to Return of Capital Contributions or Capital
Account. No Partner shall be entitled to receive any interest on its Capital
Contributions or its outstanding Capital Account balance. Except upon the
dissolution and termination of the Partnership to the extent provided herein, or
as otherwise specifically provided in this Agreement, no Partner shall have the
right to demand or to receive the return of all or any part of its Capital
Contribution or its Capital Account.

4.7    Cash Contributions. All Capital Contributions to the Partnership by the
Partners shall be in cash denominated in U.S. dollars.

ARTICLE 5    

DISTRIBUTIONS AND ALLOCATIONS

5.1    Defined Terms. For purposes of Article 5, the Partners have set forth
certain terms and definitions in Exhibit J, which is incorporated by reference
and attached hereto; all references herein to Section 5.1 shall be referred to
Section 5.1 in Exhibit J.

5.2    Distributions. The Partners have set forth the terms of distribution in
Exhibit J, which is incorporated by reference and attached hereto; all
references herein to Section 5.2 shall be referred to Section 5.2 in Exhibit J.

5.3    Carried Interest Amounts. The Partners have set forth the terms of the
Carried Interest Amounts in Exhibit J, which is incorporated by reference and
attached hereto; all references herein to Section 5.3 shall be referred to
Section 5.3 in Exhibit J.

5.4    Timing of Distributions.
(a)    Quarterly Distributions. For purposes of Section 5.2, Cash Available for
Distribution (other than proceeds from a sale, exchange or other disposition of
assets or from a refinancing or other borrowing) shall be distributed at least
quarterly within sixty (60) days after the end of each fiscal quarter. Cash
Available for Distribution also may be distributed at such other time or times
as the General Partner may decide in anticipation of the quarterly-end
determination thereof, and any such distributions shall be subject to
quarterly-end adjustment based on the amount of Cash Available for Distribution
ultimately determined to be available for distribution with respect to such
quarter.
(b)    Sales Proceeds and Refinancing Proceeds. For purposes of Section 5.2 and
subject to Section 5.4(d), Cash Available for Distribution derived from a sale,
exchange or other disposition of assets (including condemnation proceeds) or
from a refinancing or other borrowing shall be distributed within ten (10)
Business Days following receipt of such proceeds by the Partnership.
(c)    Sale of All or Substantially All Assets. Cash Available for Distribution
derived from the sale of all or substantially all of the assets of the
Partnership (or of all of the Investment Entities) will be distributed to the
Partners as provided in Section 10.2(a).
(d)    Investment of Cash Available for Distribution. Pending distribution,
funds held by the Partnership that are required to be distributed pursuant to
Section 5.2 may, in the General Partner’s discretion, be invested in cash (or
cash equivalents), interest bearing accounts, money market funds or instruments
or other liquid securities that are intended to provide for the preservation of
capital.

5.5    Allocations. All items of income, gain, deduction and loss of the
Partnership shall be allocated among the Partners in accordance with the
provisions of Exhibit A attached hereto.

5.6    No Violations. Notwithstanding anything in this Agreement to the
contrary, the Partnership shall make no distribution that violates the Act.

5.7    Withholding.
(a)    Requirements. The Partnership shall comply with withholding requirements
under United States federal, state and local law and shall remit amounts
withheld to, and file required forms with, the applicable jurisdictions. To the
extent the Partnership is required to withhold and pay over any amounts to any
authority with respect to distributions or allocations to any Partner (including
any taxes arising under Code §§6221 through 6241, as amended by the Bipartisan
Budget Act of 2015, together with any guidance issued thereunder or successor
provisions and any similar provision of state or local tax laws (the
“Partnership Tax Audit Rules”), the amount withheld shall be treated as a
distribution to that Partner in the amount of the withholding. In the event of
any claimed over-withholding, Partners shall be limited to an action against the
applicable jurisdiction, and not against the Partnership. If the amount withheld
or required to be withheld (including under the Partnership Tax Audit Rules) was
not withheld from actual distributions, the Partnership may, at its option, (i)
require the Partner to reimburse the Partnership for such withholding or (ii)
reduce any subsequent distributions by the amount of such withholding. Each
Partner agrees to furnish the Partnership with any representations and forms as
shall reasonably be requested by the Partnership to assist it in determining the
extent of, and in fulfilling, its withholding obligations. Each Partner will
indemnify the General Partner and the Partnership against any losses and
liabilities (including, without limitation, interest and penalties) related to
any withholding obligations with respect to allocations or distributions made to
it by the Partnership other than amounts resulting from the Partnership’s
failure to timely pay over any amounts withheld or to timely file any returns.
(b)    Exemptions. The Partnership will use commercially reasonable efforts to
minimize or eliminate any withholding tax imposed by any jurisdiction on any
amounts distributable by the Partnership to the Partners, including under
Sections 1471 and 1472 of the Code, to the extent permissible pursuant to
applicable law. The General Partner shall use commercially reasonable efforts to
assist each Partner to obtain any exemption, exclusion, credit or refund
associated with the taxation (including, without limitation, withholding tax) of
any amounts distributable to the Partner (“Exemption”) for which the Partnership
or the Partner qualifies, in each case at such Partner’s expense. In addition,
the General Partner shall use commercially reasonable efforts to cooperate with
and assist each Partner in obtaining available information for such Partner to
make filings, applications or elections to obtain the Exemption at such
Partner’s expense. If, and to the extent, reasonably requested in writing by a
Partner, and at the expense of the requesting Partner, the General Partner shall
use commercially reasonable efforts to cause such filings, applications or
elections to be prepared and filed on the Partner’s behalf with respect to
Exemptions from withholding or other tax arising out of the Partner’s Interest.
The General Partner acknowledges that, absent a change in law or the
administrative or judicial interpretation thereof, it does not intend to
withhold taxes under Sections 1445 and 1446 of the Code with respect to BCIMC
WCBAF’s share of any gains from the disposition of an Investment Entity on the
basis that each Investment Entity qualifies as a “domestically controlled
qualified investment entity” within the meaning of Section 897(h)(4) of the
Code; provided that BCIMC WCBAF provides the Partnership with any necessary
forms and all other documentation and representations reasonably requested by
the General Partner to avoid such withholding and provided that the General
Partner is not otherwise required to withhold such taxes by an applicable tax or
other governmental authority.  In connection with the foregoing, BCIMC WCBAF
represents and warrants that it holds less than 50% of the Interests.
(c)    Withholding Notices. The Partnership shall use commercially reasonable
efforts to (i) give reasonable notice prior to any withholding to any taxing
authority on behalf of a Partner, and (ii) give such Partner the reasonable
opportunity to provide such applicable forms, information returns or other
documentation, in form and substance satisfactory to the General Partner in its
reasonable discretion, to establish an exemption from withholding with respect
to the Partner under the laws of the applicable taxing jurisdiction; provided,
that such documentation shall be provided to the General Partner no later than
two (2) Business Days prior to the date that withholding would otherwise be
required. Notwithstanding the foregoing, nothing herein shall prevent the
Partnership from withholding on any distributions in respect of a Partner if the
General Partner determines in its reasonable discretion that withholding is
required under applicable law.
(d)    Tax Status of the BCIMC Limited Partner.
(i)    Each of BCIMC College, BCIMC Municipal, BCIMC Public Service, BCIMC
Teachers, BCIMC WCB and BCIMC Hydro will provide the General Partner with a
duly-completed IRS Form W-8BEN-E certifying as to its eligibility for any
available exemption from or reduction in withholding taxes, and will provide the
General Partner with a signed affidavit in the form of Exhibit N hereto (the
“QFPF Certification”).
(ii)    BCIMC WCBAF has informed the General Partner that it is generally exempt
from U.S. federal income tax on U.S. source dividends (other than capital gain
dividends taxable under Section 897(h)(1) of the Code) and interest by reason of
being a company, organization or other arrangement, described in either
subsection 3(a) or subsection 3(b) of Article XXI (3) of the income tax treaty
between the United States and Canada (the “Treaty”).
(iii)    BCIMC WCBAF will provide the General Partner with a duly-completed IRS
Form W-8EXP and/or IRS Form W-8BEN-E certifying as to its eligibility for such
exemption or reduced withholding, as the case may be.
(iv)    Under existing law and assuming BCIMC WCBAF provides the IRS forms (and
any applicable renewals, updates, or successors to such forms under applicable
law) described in the preceding clause (iii) on a timely basis, the General
Partner does not intend to withhold from any distribution to BCIMC WCBAF where
such distribution is made in respect of BCIMC WCBAF’s distributive share of U.S.
source dividends or interest, other than withholding required as a result of the
application of Section 897(h)(1) of the Code to any such distributions.
(e)    For the avoidance of doubt, any taxes, penalties and interest payable
under the Partnership Tax Audit Rules by the Partnership or any fiscally
transparent entity in which the Partnership owns an interest shall be treated as
specifically attributable to the Partners of the Partnership, and the General
Partner shall use commercially reasonable efforts to allocate the burden of (or
any diminution in distributable proceeds resulting from) any such taxes,
penalties or interest to those Partners to whom such amounts are specifically
attributable (whether as a result of their status, actions, inactions or
otherwise), as determined by the General Partner in its sole discretion.


 
12
 
 




--------------------------------------------------------------------------------








ARTICLE 6    

MANAGEMENT AND EXPENSES



6.1    Management. The general day-to-day activities of the Partnership shall be
conducted by the General Partner. Subject to Section 6.2, the General Partner
may appoint, contract or otherwise deal with any Person, including its
Affiliates, that the General Partner deems reasonably necessary or appropriate
for the conduct of the business and affairs of the Partnership. During the Term,
Dwight Merriman, Dave Fazekas and J.R. Wetzel shall be designated as the “Key
Persons” and (i) shall devote substantially all of their business time to the
day-to-day operations and affairs of Industrial Income Trust, Inc. (“IIT”), IPT
and other industrial-related investments or vehicles sponsored by IIT, IPT or
Affiliates of the sponsor of IIT or IPT, and (ii) shall devote a sufficient
amount of their time to the day-to-day operations of the Partnership necessary
for the effective and efficient performance of the duties and obligations of the
General Partner. If any two (2) of the Key Persons cease to so devote such time
(a “Key Person Event”), the IPT Partners may designate as a substitute Key
Person, (x) once during the Term, any of Tom McGonagle, Evan Zucker or Scott
Recknor (on a permanent or interim basis), or (y) any other individual who does
so devote his/her time, subject to the approval of the BCIMC Limited Partner
(which shall not be unreasonably withheld, conditioned or delayed if the
proposed replacement has substantially similar or greater experience in
acquiring and managing industrial properties in the United States as Dwight
Merriman). If the IPT Partners fail to designate a permitted or approved
replacement Key Person within sixty (60) days after a Key Person Event, the
Investment Period shall be deemed to have expired.
(a)    General Authority Vested in General Partner. Subject to the restrictions
and limitations set out in this Agreement (including the rights of the Executive
Committee as described in Section 6.2 with respect to Major Decisions) and in
the non-waivable provisions of the Act, the General Partner (x) shall have the
exclusive right and power to manage the Partnership on a day-to-day basis,
conduct the business and affairs of the Partnership, and to do all things
necessary or desirable to carry on the business of the Partnership in accordance
with the provisions of this Agreement and applicable law (with the provisions of
this Agreement controlling over applicable law to the fullest extent permitted
at law), and (y) is hereby authorized to take any action of any kind and to do
anything and everything it reasonably deems necessary or appropriate in
accordance therewith, including, without limitation, to undertake any of the
following on behalf of the Partnership:
(i)    execute, deliver and perform any and all agreements, contracts,
documents, certifications and instruments necessary or convenient in connection
with the acquisition, development, financing, management, maintenance,
operation, sale, exchange, leasing or other disposition of the Partnership’s
properties and assets;
(ii)    borrow money and issue evidences of indebtedness necessary, convenient,
or incidental to the accomplishment of the purposes of the Partnership;
provided, however, that in connection with the borrowing of money on a
nonrecourse basis, no lender shall be granted or acquire, at any time as a
result of making such a loan, any direct or indirect interest in the profits,
capital or property of the Partnership other than as a secured creditor;
(iii)    engage in any kind of activity and perform and carry out contracts of
any kind necessary to, or in connection with, or incidental to the
accomplishment of, the purposes and objectives of the Partnership, as may be
lawfully carried on or performed by a limited partnership under the laws of the
State of Delaware, and in each state where the Partnership has been qualified to
do business; and
(iv)    take such actions (including, without limitation, amending this
Agreement) or decline to take such actions as the General Partner determines in
its sole discretion are advisable or necessary, based upon advice of counsel to
the Partnership, (A) to preserve the tax status of the Partnership as a
partnership for Federal income tax purposes or (B) to conform this Agreement to
either (I) the Act, or (II) provisions of the Code or the Treasury Regulations
relating to taxation of partners and partnerships and real estate investment
trusts, including, without limitation, any changes thereto.


 
13
 
 




--------------------------------------------------------------------------------







(b)    Role of Limited Partners and the Special Limited Partner. Except to the
extent provided in this Agreement, neither the Limited Partners nor the Special
Limited Partner shall participate in or have any control whatsoever over the
Partnership’s business or have any authority or right to act for or bind the
Partnership. The authority to conduct the business of the Partnership shall be
exercised only by the General Partner. Each Limited Partner and the Special
Limited Partner hereby consents to the exercise by the General Partner of the
powers conferred on it by this Agreement, subject to the restrictions and
limitations set forth in this Agreement or the Act.
(c)    Reliance Upon Certificate. Any Person dealing with the Partnership or the
General Partner may rely upon a certificate signed on behalf of the General
Partner, thereunto duly authorized, as to:
(i)    the identity of the General Partner, the Limited Partners, or the Special
Limited Partner;
(ii)    the existence or non-existence of any fact or facts which constitute a
condition precedent to the acts by the General Partner or in any other manner
germane to the affairs of the Partnership;
(iii)    the Persons who are authorized to execute and deliver any instrument or
document of the Partnership; and
(iv)    any act or failure to act by the Partnership or as to any other matter
whatsoever involving the Partnership or any Partner.

6.2    Restrictions on Authority of the General Partner. The Partners have set
forth certain restrictions on the authority of the General Partner in Exhibit K,
which is incorporated by reference and attached hereto; all references herein to
Section 6.2 shall be referred to Exhibit K.

6.3    Duties and Obligations of the General Partner.
(a)    Duties. The General Partner shall act in good faith to take all action
which may be reasonably necessary or appropriate for the acquisition,
development, maintenance, preservation, management and operation of the
properties and assets of the Partnership in accordance with the provisions of
this Agreement and applicable laws and regulations with the skill, care,
prudence and diligence that a competent and prudent real estate professional in
a similar position would use under similar circumstances, consistent with then
prevailing standards of general partners performing similar duties in relation
to properties and assets comparable to the properties and assets of the
Partnership (all of the foregoing being referred to as the General Partner’s
duty of “Due Care”), it being understood and agreed, however, that the General
Partner may contract with Unrelated Third Parties (including the Special Limited
Partner) or its Affiliates for the direct performance of the general day-to-day
management and operational services for the Partnership, certain of the costs of
which shall be paid by the General Partner pursuant to Section 6.4(b); provided,
that the General Partner shall not be required to perform any other services
outside of the scope of this Agreement unless the expense related thereto is
included in an Approved Partnership Budget. The standard of Due Care shall apply
to all duties, obligations, liabilities, powers and authority of the General
Partner. The express reference in any provision of this Agreement to the
standard of Due Care shall not be construed to mean that the standard of Due
Care does not apply to any and all other duties, obligations, liabilities,
powers and authority of the General Partner. The General Partner’s specific
duties shall include the following:
(i)    identifying potential Core Investments, Development Investments and
Value-Add Investments in the Primary Markets;
(ii)    negotiating, entering into, monitoring and enforcing, development
agreements, architectural and construction contracts on behalf of the Investment
Entities;
(iii)    conducting due diligence in respect of any Proposed Investment with
respect to matters including, without limitation, financial condition,
entitlements, environmental, physical condition, survey and title;
(iv)    establishing and maintaining development budgets and completion
schedules for Development Investments;
(v)    using commercially reasonable efforts to maximize Cash Available for
Distribution in a manner consistent with the General Partner’s rights and
obligations under this Agreement;
(vi)    keeping the Executive Committee informed on a regular basis of the
material financial, operational and physical condition of the Investments;
(vii)    overseeing and participating as required with development accounting,
construction draw management and other accounting functions for Development
Investments on behalf of the Partnership;
(viii)    preparing annual budgets and annual business plans for the
Partnership;
(ix)    overseeing third-party property management arrangements, leasing and
project or construction management activities (where applicable) for the
Investments and selecting property managers, leasing agents and construction
managers (where applicable) on behalf of the Investment Entities;
(x)    monitoring and supervising the performance by the Partnership and each
Investment Entity of its respective obligations pursuant to all contracts to
which the Partnership or any Investment Entity is a party or bound by and
negotiating change orders in connection with any Development Investments;
(xi)    overseeing and participating as required with negotiating, entering
into, monitoring and enforcing, leases on behalf of the Investment Entities;
(xii)    coordinating annual valuations of the Partnership’s Investments in
accordance with Section 11.1(c);
(xiii)    if the Executive Committee has Approved the acquisition of an
Investment, using commercially reasonable efforts to consummate such
acquisition, including negotiating the terms of, and supervising the preparation
and review of, all documents necessary for such transaction;
(xiv)    monitoring market conditions and advising the Executive Committee at
such times as it believes it is appropriate to dispose of an Investment or a
portion thereof;
(xv)    if the Executive Committee has Approved the disposal of an Investment,
(A) preparing market analysis to assist in determining the asking price,
preparing a confidential memorandum concerning the Investment to be disposed of
and coordinating the marketing of the Investment; and (B) once a purchaser has
been identified, using commercially reasonable efforts to consummate such
disposal, including negotiating the terms of, and supervising the preparation
and review of, all documents necessary for such transaction;
(xvi)    preparing and submitting proposals for any expansion, redevelopment, or
renovation of any Investment when and as it deems reasonably appropriate;
(xvii)    overseeing Unrelated Third Party development and construction
management activities (where applicable);
(xviii)    performing quarterly and annual reporting pursuant to Section 11.1
for the Partnership and the Investment Entities and coordinating the auditing of
the annual consolidated financial statement of the Partnership and the
Investment Entities;
(xix)    monitoring market conditions and advising the Executive Committee at
such times as it believes it is appropriate to finance or refinance an
Investment Entity or Investment or a portion thereof when and as it deems
reasonably appropriate;
(xx)    if the Executive Committee has Approved a financing or refinancing,
identifying potential sources of financing and using commercially reasonable
efforts to consummate such financing, including negotiating the terms of, and
supervising the preparation and review of, all documents necessary for such
transaction and thereafter taking commercially reasonable steps to comply with
the terms of such financing;
(xxi)    performing cash management in accordance with Section 11.3 and
distributing Cash Available for Distribution pursuant to the terms of this
Agreement;
(xxii)    using commercially reasonable efforts to obtain and maintain all
operating licenses and permits, and apply for any entitlements or zoning
variations on behalf of the Partnership or the Investment Entities which are
necessary or advisable for the conduct of the business of the Partnership;
(xxiii)        executing and delivering any certificates, instruments or other
agreements in connection with the issuance of any legal opinion;
(xxiv)    performing any and all such other services of a general asset
management nature, exercising Due Care; and
(xxv)    using commercially reasonable efforts to enable each Investment Entity
to qualify as a “real estate investment trust” for U.S. federal income tax
purposes within the meaning of section 856 of the Code.
(b)    Partnership Budget.
(i)    No later than November 1 of each year, the General Partner shall prepare
and submit to the Executive Committee, for its consideration and approval as a
Major Decision pursuant to Section 6.2(c), a draft annual budget consistent with
the provisions of this Agreement for the Partnership for the forthcoming
calendar year relating to Investments owned by Investment Entities as of
September 30 of the current year (other than those for which existing approved
budgets are not yet in place pursuant to Section 6.3(b)(ii) below), as well as
for due diligence, engineering, entitlement and similar pursuit costs for
potential investments, together with all assumptions, supporting materials,
financial and other information and explanations about the operations of the
Partnership and the Investment Entities reasonably necessary to allow the
Executive Committee to make an informed decision about the draft budget,
including historical and expected operating revenues and expenses and historical
and expected capital expenditures and projected operating income and expenses
and capital expenditures for any Investments and Approved Investments
(collectively, the “Supporting Materials”). The General Partner shall provide
any additional information reasonably requested by any Representative in
connection with the budget review process promptly following such request and
the Executive Committee shall have reasonable access during normal business
hours of the General Partner to the General Partner’s management personnel to
obtain and discuss such information. No less than fifteen (15) Business Days
after delivery of the draft annual budget described above (or such other date
Approved by the Executive Committee), the General Partner shall call a meeting
of the Executive Committee for the purpose of considering and approving such
draft annual budget (the “Initial Budget Approval”). Within ten (10) Business
Days after the Initial Budget Approval, the General Partner shall prepare and
submit to the Executive Committee, for its consideration and approval as a Major
Decision pursuant to Section 6.2(c), a full Partnership budget by adding the
initial budget approval partnership level expenses such as general and
administrative expenses and GP Fees and shall set a date for a meeting of the
Executive Committee for the purpose of considering and approving such draft
annual budget, with the objective of finalizing the Approved Partnership Budget
no later than December 31. The General Partner shall consider in good faith, but
without any obligation to make, any suggested changes and adjustments to the
draft annual budget proposed by any Representative (other than changes that are
inconsistent with the manner in which GP Fees are computed in accordance with
Exhibit D), and if any changes are made by the General Partner to the draft
annual budget prior to its approval, the General Partner shall submit a revised
annual budget to the Executive Committee for its consideration and approval as a
Major Decision pursuant to Section 6.2(c), together with any new, additional or
updated Supporting Materials (not previously provided) that are reasonably
necessary for the Executive Committee to make an informed decision about the
revised draft annual budget. If the Executive Committee rejects the draft annual
budget for any calendar year that is submitted to it for approval as a Major
Decision pursuant to Section 6.2(c), then not later than fifteen (15) Business
Days after such rejection, the General Partner shall prepare and submit to the
Executive Committee, for its consideration and approval as a Major Decision
pursuant to Section 6.2(c), either the same or a revised draft of the annual
budget for such year, incorporating any such changes the General Partner elects
to make based upon its good faith consideration of any feedback and comments
provided on the prior draft annual budget by a Representative to the General
Partner (other than changes that are inconsistent with the manner in which GP
Fees are computed in accordance with Exhibit D). Upon the Approval of the full
draft budget by the Executive Committee pursuant to Section 6.2(c), such budget
shall become the Approved Partnership Budget for all purposes under this
Agreement and shall supersede any prior Approved Partnership Budget; provided,
however, if the Representatives are unable to agree on an annual budget, the
prior year’s Approved Partnership Budget shall continue in effect (save and
except in respect of non-recurring line items), adjusted by uncontrollable costs
(such as, insurance, taxes and utilities), inflation and the requirements of
tenant leases entered into by the Investment Entities. The failure of the
Executive Committee to Approve two (2) consecutive annual budgets within the
time periods set forth in this Section 6.3(b)(i) shall be deemed to be a
Deadlock Event.
(ii)    The General Partner shall be authorized to make the expenditures and
incur the obligations set forth in, and otherwise implement, the then Approved
Partnership Budget.
(c)    Filings. The General Partner shall take such action as may be necessary
or appropriate in order to form or qualify the Partnership under the laws of any
jurisdiction in which the Partnership is doing business or owns property or in
which such formation or qualification is necessary in order to protect the
limited liability of each Limited Partner and the Special Limited Partner or in
order to continue in effect such formation or qualification. If required by law,
the General Partner shall file or cause to be filed for recordation in the
office of the appropriate authorities of the State of Delaware, and in the
proper office or offices in each other jurisdiction in which the Partnership is
formed or qualified, such certificates (including, without limitation, limited
partnership and fictitious name certificates) and other documents as are
required by the applicable statutes, rules or regulations of any such
jurisdiction or as are necessary to reflect the identity of the Partners and the
amounts of their respective Capital Contributions.
(d)    Partnership Tax Returns. The General Partner shall prepare or cause to be
prepared and shall file on or before the due date (including any extensions
thereof) any Federal, state or local tax returns required to be filed by the
Partnership.
(e)    Appraisals.
(i)    The General Partner shall cause a nationally recognized MAI appraiser
with experience in appraising the value of real estate having a similar
character to and in a similar geographic location as the Investments (a
“Qualified Appraiser”) to value (A) each Development Investment and Value-Add
Investment within the calendar year following the date of Stabilization of each
such Development Investment and Value-Add Investment and annually thereafter and
(B) each Core Investment within the calendar year following the date of the
acquisition of each such Core Investment and annually thereafter, in each case
at the expense of the Partnership. The General Partner shall direct the
appointed Qualified Appraiser to finalize each such appraisal no later than two
(2) weeks prior to the end of the calendar year in which such appraisal is being
conducted (the “Appraisal Date), and to reflect an effective date of such
valuation as of December 31 of such calendar year; provided, that the General
Partner shall have no liability with respect to the failure of such Qualified
Appraiser to finalize any such appraisal by the Appraisal Date. The General
Partner shall deliver to the BCIMC Limited Partner any appraisal commissioned
pursuant to this Section 6.3(e)(i) upon the written request of the BCIMC Limited
Partner.
(ii)    In addition, no more than 180 days prior to the Calculation Date, the
General Partner shall value the entire Portfolio (the “Portfolio Appraisal”) by
either (A) aggregating the values of the last annual appraisals commissioned
pursuant to Section 6.3(e)(i) or (B) commissioning a Qualified Appraiser to
value the entire Portfolio (by aggregating the value of each Investment) and, in
either case, subject to clause (iii) below, such Portfolio Appraisal shall be
binding on the Partnership and the Partners absent manifest error or fraud. The
Portfolio Appraisal performed pursuant to this Section 6.3(e)(ii) shall be
deemed to have been performed by the “GP Appraiser”. The Portfolio Appraisal
shall be used to determine the Appraised Value of the Portfolio (including,
without limitation, the Carried Interest Distributions) in accordance with
Section 5.3.
(iii)    Within ten (10) Business Days following the receipt of the Portfolio
Appraisal, the BCIMC Limited Partner shall provide written notice (the
“Appraisal Notice”) to the General Partner electing to (x) agree to the
Portfolio Appraisal or (y) reject the Portfolio Appraisal. In the event the
BCIMC Limited Partner rejects the Portfolio Appraisal, the BCIMC Limited Partner
shall select, approve and appoint a Qualified Appraiser to value the entire
Portfolio (by aggregating the value of each Investment) as of the effective date
of the General Partner’s proposed Portfolio Appraisal (the “LP Appraiser”)
within five (5) Business Days following the General Partner’s receipt of the
Appraisal Notice (the “LP Appraiser Appointment Period”) by providing notice to
the General Partner of such appointment (the “LP Appraiser Notice”). If the
BCIMC Limited Partner fails to appoint the LP Appraiser within the LP Appraiser
Appointment Period, the Portfolio Appraisal shall be conclusive on the Partners.
If both the GP Appraiser and the LP Appraiser are appointed, then the GP
Appraiser and the LP Appraiser shall thereafter appoint a third (3rd) Qualified
Appraiser (the “Independent Appraiser” and, together with the GP Appraiser and
the LP Appraiser, collectively, the “Appraisers”) and give notice thereof to the
Partners within ten (10) days following the General Partner’s receipt of the LP
Appraiser Notice (the “Independent Appraiser Appointment Period”). If the GP
Appraiser and the LP Appraiser fail to appoint the Independent Appraiser within
the Independent Appraiser Appointment Period, any Partner (other than the
Special Limited Partner) may petition a court of competent jurisdiction to
appoint the Independent Appraiser.
(iv)    Each of the Appraisers shall promptly fix a time for the completion of
the Portfolio Appraisal, which shall not be later than thirty (30) days from the
appointment of the Independent Appraiser. The Appraisers shall determine the
Portfolio Value as of the effective date of the General Partner’s proposed
Portfolio Appraisal by determining the fair market value of the assets to be
appraised (other than cash in Partnership accounts), such being the fairest
price estimated in the terms of money which the Partnership could obtain if such
assets were sold, for all cash, in the open market allowing a reasonable time to
find a purchaser who purchases such assets with knowledge of the business of the
Partnership and such assets. If the Appraisers are not able to agree upon a
single Portfolio Value as of the effective date of the General Partner’s
proposed Portfolio Appraisal, each shall render its own Portfolio Value as of
the effective date of the General Partner’s proposed Portfolio Appraisal. Upon
submission of the appraisals setting forth the opinions as to the Portfolio
Value, if the highest value submitted by the Appraisers is not more than 105% of
the lowest value submitted by the Appraisers, then the average of the values
proposed by the Appraisers shall constitute the “Portfolio Value”; provided,
that if the highest value submitted by the Appraisers is more than 105% of the
lowest value submitted by the Appraisers, then the average of the two appraisals
closest in value shall constitute the “Portfolio Value”.
(v)    If the GP Appraiser, the LP Appraiser and the Independent Appraiser are
appointed, the General Partner shall pay for the services of the GP Appraiser,
the BCIMC Limited Partner and/or the Sell-Down Transferee (if applicable) shall
pay for the services of the LP Appraiser and the cost of the services of the
Independent Appraiser shall be paid by the Partners pro rata in accordance with
their Percentage Interests. The costs of the services of the Partnership’s
accountants, if applicable, shall be paid by the Partnership.
(vi)    As used herein, “Appraised Value” of an asset or assets means, as the
context so provides, the value of such asset(s) as determined by appraisal. For
any Investment which has been acquired by the Partnership but has not yet been
appraised by a Qualified Appraiser, the acquisition and development cost paid by
the Partnership for the Partnership’s interest in such Investment shall, for all
purposes of this Agreement, be deemed to be its value established pursuant to
this Section 6.3(e) until such time as such Investment is appraised in
accordance with this Section 6.3.
(f)    Limitations on Liability of General Partner. The General Partner shall
have no liability hereunder, and shall not be in breach of its obligations
hereunder, if the General Partner is unable to take any action or perform any
duty which would otherwise be required hereunder to the extent that (i) such
inability to act was caused by the action or failure to act of the Limited
Partners that are not Affiliates of the General Partner, (ii) such inability to
act resulted from a lack of available funds (provided the General Partner has
issued Capital Call Notices for such funds in accordance with Article 4), (iii)
such action or omission would have been reasonably expected to violate any law,
or (iv) such action or omission was based on the advice of reputable counsel or
other consultant with knowledge of such matter selected by the General Partner
with Due Care.

6.4    Fees; Expenses.
(a)    Fees. The Partnership shall pay to the General Partner the fees (the “GP
Fees”) as compensation for providing services in managing the activities of the
Partnership specifically enumerated in Section 6.3(a) (or where applicable
providing such services to the Investment Entities) pursuant to and as and when
set forth on Exhibit D attached hereto; provided, however, the General Partner
may direct the Partnership to pay directly any of such GP Fees directly to any
Unrelated Third Party (including the Special Limited Partner) or Affiliate.
(b)    General Partner Expenses. Subject to Section 6.4(c), the General Partner
shall be responsible for all the overhead expenses of performing the duties as
described in Section 6.3(a), including without limitation, compensation for its
employees, rent, utilities and other general internal expenses. The costs of
forming the Partnership were funded in accordance with the A&R Partnership
Agreement.
(c)    Expenses of the Partnership. The Partnership (or the Investment Entities,
as applicable) shall bear all expenses in any Fiscal Year (other than those
expressly related to the duties of the General Partner for which it receives the
GP Fees pursuant to Section 6.4(a) above), including Unrelated Third Party
expenses relating to the performance of those duties described in clauses (xii),
(xviii) and (xxv) of Section 6.3(a), Section 6.3(d), Section 6.3(e), Section 6.8
and expenses associated with any transactions outside the Partnership’s (or the
Investment Entities’) general day-to-day operations, such as due diligence and
other pursuit costs, any acquisitions, development activities, financing
transactions, sales of assets, mergers, acquisitions and the like (such as
accounting, engineering, consulting, environmental consulting, entitlement,
brokerage, financing, legal costs and expenses), and including, without
limitation, construction, repairs, replacements, the preparation of financial
statements, property-level audits, annual valuations, tax returns and K-1s and
tax compliance activities for the Investment Entities (collectively,
“Partnership Expenses”); provided, however, that a reasonable allocation of the
internal time of employees of the General Partner or its Affiliates for legal
services, coordinating annual valuations, tax and REIT compliance activities,
financing activities and the preparation of reporting packages or
reconciliations, in each case in respect of the Investment Entities or the
Investments, shall be deemed to be Partnership Expenses to the extent such
expenses are included in the Approved Partnership Budget or otherwise Approved
by the Executive Committee, it being understood that the General Partner shall
have no obligation to oversee or provide the foregoing activities unless there
exists an Approved Partnership Budget for the internal time of employees of the
General Partner or its Affiliates performing the same. Notwithstanding the
foregoing, any costs or expenses incurred by the Partnership or the Investment
Entities in connection with establishing and maintaining the REIT status of the
Investment Entities shall be borne entirely by the BCIMC Limited Partner, except
to the extent the Sell-Down Transferee requires similar REIT services and
structural considerations, in which case, such costs and expenses shall be borne
by the Partnership.
(d)    To the extent that any financing is obtained by the Partnership or any
Investment Entity, the General Partner shall have the right, in its sole and
absolute discretion, but not an obligation, to provide (or cause one or more of
its Affiliates to provide), any guaranties, indemnities or other credit
enhancement as may be required by the lender providing such financing (each, a
“Guaranty”); provided, that any such Guaranty shall be Approved by the Executive
Committee in accordance with Section 6.2 (after taking into account the
Partners’ obligations pursuant to Section 4.3(c)(iv) and any limitation on the
deductibility of interest). In the event the General Partner or any of its
Affiliates (but not the BCIMC Limited Partner or the Sell-Down Transferee)
provides a Guaranty, the General Partner shall be entitled to an annual
guarantee fee from the Partnership as set forth on Exhibit D (a “Guaranty Fee”),
paid by January 15 of each year and shall be payable in arrears based the
applicable averages as of December 31 of the prior year. In the event the
Partnership does not pay all or any portion of any Guaranty Fee, such unpaid
Guaranty Fee or portion thereof shall accrue interest at a rate of five percent
(5%) per annum until paid. Under no circumstances shall any Partner or any of
their respective Affiliates have any obligation to provide any Guaranty.


 
14
 
 




--------------------------------------------------------------------------------








6.5    Permitted Other Activities.
Subject to Section 6.6, any Partner may engage independently or with others in
other business ventures of every nature and description. Except as otherwise
expressly provided herein, nothing in this Agreement shall be deemed to prohibit
any Affiliate of a Partner from dealing, or otherwise engaging in business, with
Persons transacting business with the Partnership or an Investment Entity or
from providing services relating to the purchase, sale, financing, management,
development, operation, leasing or disposition of industrial-type facilities and
receiving compensation therefor, even if competitive with the business of the
Partnership or the Investment Entities. Except to the extent provided for under
this Agreement, no Partner shall have any right by virtue of this Agreement or
the relationship created hereby in or to such other ventures or activities or to
the income or proceeds derived therefrom, even if competitive with the business
of the Partnership hereunder or any of the Investment Entities.

6.6    Presentation of Investments.
The Partners have set forth certain terms relating to the presentation of
Investments in Exhibit L, which is incorporated by reference and attached
hereto; all references herein to Section 6.6 shall be referred to Exhibit L.

6.7    Limitations on Liability; Indemnification.
(a)    Extent of Liability. Except as otherwise described in the Act, neither
the Limited Partners nor the Special Limited Partner shall be liable for any
debts, liabilities, contracts or any other obligations of the Partnership.
Except as otherwise described in the Act or this Agreement, each of the Limited
Partners and the Special Limited Partner has no liability in excess its share of
the Partnership’s assets and undistributed profits. Neither the Limited Partners
nor the Special Limited Partner shall be required to lend any funds to the
Partnership or to pay to the Partnership, any Partner or any creditor of the
Partnership any portion or all of any negative balance of such Limited Partner’s
or Special Limited Partner’s Capital Account. No Representative shall be liable
for any losses sustained or liabilities incurred as a result of any act or
omission of such Representative.
(b)    Indemnification by the Partnership of the General Partner. The
Partnership shall indemnify and hold harmless the General Partner and its
Affiliates and their respective partners, officers, directors, employees,
representatives, agents and Controlling Persons (individually, in each case, a
“GP Indemnitee”) to the fullest extent permitted by law from and against any and
all losses, claims, demands, costs, damages, liabilities (joint or several),
expenses of any nature (including reasonable attorneys’ fees and disbursements),
judgments, fines, penalties, interest, settlements and other amounts arising
from any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, including, without limitation, any of
the foregoing relating to any guaranties of Indebtedness of the Partnership or
the Investment Entities (“Losses”), in which the GP Indemnitee may be involved
or threatened to be involved as a party or otherwise, arising out of or
incidental or relating to the business or activities of the Partnership or
relating to this Agreement, except to the extent that such Losses were caused
by, as to the General Partner or any GP Indemnitee, (i) Willful Bad Acts or (ii)
gross negligence. The termination of any action, suit or proceeding other than
by a settlement or judgment on the merits or a conviction (for example,
termination by a plea of nolo contendere or its equivalent) shall not, in and of
itself, create a presumption that the General Partner’s conduct did constitute
Willful Bad Acts or gross negligence. Each of the Limited Partners and the
Special Limited Partner shall be solely responsible to the Partnership for any
Losses relating to any guaranties of Indebtedness of the Partnership or the
Investment Entities to the extent that such Limited Partner or the Special
Limited Partner, as applicable, or any of its Affiliates causes recourse
liability for any GP Indemnitee in respect of such guaranties arising out of
such Limited Partner’s or the Special Limited Partner’s (i) Willful Bad Acts or
(ii) gross negligence.
(c)    Indemnification by the General Partner. The General Partner shall
indemnify and hold harmless the Partnership (or, without duplication, the
Limited Partners, the Special Limited Partner and the Investment Entities) and
each of their respective officers, directors, employees, representatives,
agents, Controlling Persons and Affiliates (individually, in each case, an “LP
Indemnitee”) and the Representatives (and the equivalent members of the boards
of the Investment Entities) (each an “EC Indemnitee” and, collectively with the
LP Indemnitees and the GP Indemnitees, the “Indemnitees”) to the fullest extent
permitted by law from and against any and all Losses to the extent caused by the
Willful Bad Acts or gross negligence by the General Partner or any GP
Indemnitee.
(d)    Indemnification of the LP Indemnitees and the EC Indemnitees by the
Partnership. To the extent that Section 6.7(c) (i) is not applicable, or (ii) if
applicable, is not sufficient to cover all Losses to the extent caused by the
Willful Bad Acts or gross negligence by the General Partner or any GP
Indemnitee, the Partnership shall indemnify and hold harmless the LP Indemnitees
and EC Indemnitees to the fullest extent permitted by law from and


 
15
 
 




--------------------------------------------------------------------------------







against any and all Losses arising out of their role as limited partners of the
Partnership or Representatives, respectively, except to the extent such Losses
are a result of the Willful Bad Acts of any such LP Indemnitee or EC Indemnitee.
 
(e)    Defense Costs. Expenses incurred by any of the Indemnitees in defending
any claim, demand, action, suit or proceeding subject to Sections 6.7(b) and
(d), from time to time, upon request by the Indemnitee shall be advanced by the
Partnership prior to the settlement or judgment of such claim, demand, action,
suit or proceeding upon receipt by the Partnership of an undertaking by or on
behalf of the Indemnitee to repay such amount promptly, with interest calculated
at the rate equal to two (2) percentage points above the “Federal Short-Term
Rate” as defined in Section 1274(d)(1)(c)(i) of the Code, as amended (or any
successor to such section) or the maximum rate permitted under applicable law,
whichever is less, calculated upon the outstanding principal balance of such
amount, if it shall be determined in a judicial proceeding or a binding
arbitration that such Indemnitee is not entitled to be indemnified pursuant to
this Agreement.
(f)    Priority. The payment by the Partnership of any amounts pursuant to
Sections 6.7(b) and (d) shall be first made from any existing cash reserves of
the Partnership or the Investment Entities, as applicable.
(g)    Non-Exclusive Rights. The rights provided by Sections 6.7(b), (c) and
(d), shall be in addition to any other rights to which an Indemnitee may be
entitled under any agreement in writing or as a matter of law or equity shall
continue as to an Indemnitee who has ceased to serve in such capacity and shall
inure to the benefit of the heirs, successors, assigns and administrators of the
Indemnitee, and shall survive the termination of this Agreement.
(h)    Insurance. The General Partner shall cause the Investment Entities to be
covered by such property, casualty, general liability and environmental
insurance in connection with the business or activities of the Partnership
hereunder and the Investment Entities exercising Due Care. Each insurance policy
shall name as additional insureds the Partnership, the General Partner, the
Representatives and such other Persons as the General Partner shall determine.
The cost of any such insurance shall be an expense of the Partnership for
purposes of Section 6.4. Notwithstanding the foregoing, fidelity bonds or
insurance, or errors and omissions insurance, or other insurance not falling
within the first sentence hereof, shall be obtained and maintained on behalf of
the General Partner at the General Partner’s expense unless otherwise Approved
by the Executive Committee.
(i)    No Disqualification. An Indemnitee shall not be denied indemnification in
whole or in part under this Section 6.7 or otherwise by reason of the fact that
the Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.
(j)    No Third Party Rights. The provisions of this Section 6.7 are for the
benefit of the Indemnitees and shall not be deemed to create any rights for the
benefit of any other Persons.
(k)    Third Party Opinions. In discharging its obligations under this
Agreement, the General Partner may obtain an opinion, appraisal or examination
by independent counsel, appraiser, accountant or other expert, if appropriate,
upon which the General Partner and the Representatives shall be entitled to
rely, to the extent reasonable, for matters within the expertise of the Person
providing or rendering the same.
(l)    Special Limited Partner Indemnitees. Notwithstanding any provision herein
to the contrary, the rights and obligations contained in this Section 6.7 (other
than the rights and obligations contained in the final sentence of Section
6.7(b)) with respect to the Special Limited Partner and each of its officers,
directors, employees, representatives, agents, Controlling Persons and
Affiliates and the Representatives (other than the BCIMC Representative) shall
be subject to and limited by Article XIII of the Articles of Amendment and
Restatement of IPT in the same manner that such limitations would apply if the
General Partner was IPT.

6.8    Designation of Tax Matters Partner.
(a)    Designation. The General Partner shall designate a Person (which may be
the General Partner) to act as the “Tax Matters Partner” of the Partnership, as
provided in Treasury Regulations pursuant to Section 6231 of the Code, as in
effect for taxable years beginning before December 31, 2017, and as the
“partnership


 
16
 
 




--------------------------------------------------------------------------------







representative” (as defined in the Partnership Tax Audit Rules) of the
Partnership and the General Partner is authorized to take such other actions
necessary under the Treasury Regulations or other guidance to cause the General
Partner to be designated as the “partnership representative”. Notwithstanding
Code §6223(a), the authority of the “partnership representative” shall be
limited to those actions provided in Section 6.8(d) unless otherwise approved by
the Partners, such approval not to be unreasonably withheld, conditioned or
delayed. Each Partner hereby (i) approves of the General Partner’s authority to
make such designation and (ii) agrees to execute, certify, acknowledge, deliver,
swear to, file and record at the appropriate public offices such documents as
may be deemed necessary or appropriate to evidence such designation.
(b)    Information to be Supplied to IRS. To the extent and in the manner
provided by applicable Code sections and Treasury Regulations thereunder, the
Tax Matters Partner shall furnish the name, address, profits interest and
taxpayer identification number of each Partner (or assignee) to the Internal
Revenue Service (the “IRS”).
(c)    IRS Proceedings. To the extent and in the manner provided by applicable
Code sections and Treasury Regulations thereunder, the Tax Matters Partner shall
use commercially reasonable efforts to keep each Partner informed of
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to herein as a “Tax Audit” and such
judicial proceedings being referred to herein as “Judicial Review”). In
addition, upon receipt by the Tax Matters Partner of any written notice,
request, inquiry or statement of a material nature from the IRS in connection
with an examination of the Partnership involving a potential income tax
liability for any of the Partners, the Tax Matters Partner shall promptly send
each Partner a copy of the documents so received. If the Tax Matters Partner
intends to respond in writing to any such documents received from the IRS, the
Tax Matters Partner shall use commercially reasonable efforts to provide a copy
of its proposed response to all other Partners before such response is to be
submitted to the IRS and shall consider in good faith any comments received from
other Partners with respect to such proposed response.
(d)    Authorized Actions of Tax Matters Partner. The Tax Matters Partner is
authorized:
(i)    with the Approval of the Executive Committee, to enter into any
settlement with the IRS with respect to any Tax Audit or Judicial Review, and in
the settlement agreement the Tax Matters Partner may expressly state that such
agreement shall bind all Partners except that such settlement agreement shall
not bind any Partner (A) who (within the time prescribed pursuant to the Code
and Treasury Regulations thereunder) files a statement with the IRS providing
that the Tax Matters Partner shall not have the authority to enter into a
settlement agreement on behalf of such Partner or (B) who is a “notice partner”
(as defined in Section 6231 of the Code) or a member of a “notice group” (as
defined in Section 6223(b)(2));
(ii)    if a notice of a final administrative adjustment at the Partnership
level of any item required to be taken into account by a Partner for tax
purposes (a “Final Adjustment”) is mailed to the Tax Matters Partner, with the
Approval of the Executive Committee, to seek Judicial Review of such Final
Adjustment, including the filing of a petition for readjustment with the Tax
Court or the United States Claims Court, or the filing of a complaint for refund
with the District Court of the United States for the district in which the
Partnership’s principal place of business is located;
(iii)    with the Approval of the Executive Committee, to file a request for an
administrative adjustment with the IRS at any time and, if any part of such
request is not allowed by the IRS, to file an appropriate pleading (petition or
complaint) for Judicial Review with respect to such request;
(iv)    with the Approval of the Executive Committee, to enter into an agreement
with the IRS to extend the period for assessing any tax which is attributable to
any item required to be taken into account by a Partner for tax purposes, or an
item affected by such item; and


 
17
 
 




--------------------------------------------------------------------------------







(v)    with the Approval of the Executive Committee, to take any other action on
behalf of the Partners or the Partnership in connection with any Tax Audit or
Judicial Review proceeding to the extent permitted by applicable law or
regulations or this Agreement.
(e)    Indemnification of Tax Matters Partner. Notwithstanding any other
provision of this Agreement (but subject to Section 6.7 of this Agreement), the
Partnership shall indemnify, and reimburse, to the fullest extent permitted by
law, the Tax Matters Partner for all Losses incurred in connection with any Tax
Audit or Judicial Review proceeding with respect to the tax liability of the
Partners, except to the extent the Tax Matters Partner’s conduct constituted a
Willful Bad Act or gross negligence.
(f)    Discretion of Tax Matters Partner. Except as expressly set forth herein,
the taking of any action and the incurring of any expense by the Tax Matters
Partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole discretion of the Tax Matters Partner and the
provisions on limitations of liability of the General Partner and
indemnification set forth in Section 6.7 of this Agreement shall be fully
applicable to the Tax Matters Partner in its capacity as such.

6.9    Prohibited Payments. The General Partner shall not knowingly (a) make any
payment or transfer anything of value with the intent, or which has the purpose
or effect of, engaging in commercial bribery, or acceptance of or acquiescence
in kickbacks or other unlawful or improper means of obtaining or retaining
business and not promise, offer, or (b) give to a government official, directly
or indirectly, any money or anything else of value, for the government official
himself or herself or another Person, in order to influence that government
official to act or refrain from acting in the exercise of his or her official
duties, in both cases, in relation to the business of the Partnership or the
Investment Entities.

ARTICLE 7    

WITHDRAWAL AND REMOVAL OF GENERAL PARTNER



7.1    Voluntary Withdrawal. Except as otherwise provided in Article 8, the
General Partner shall not have the right to retire or withdraw voluntarily from
the Partnership, and any withdrawal in violation hereof shall constitute a
breach of this Agreement and shall be subject to the provisions of Section 7.3.
Notwithstanding the foregoing, the IPT Limited Partner shall have the right to
appoint a substitute general partner which is an Affiliate of the IPT Limited
Partner, which shall be admitted immediately prior to the withdrawal of the
General Partner and shall continue the business of the Partnership without
dissolution. Prior to any such voluntary withdrawal from the Partnership and
appointment of a substitute general partner, the General Partner shall give the
Limited Partners and the Special Limited Partner notice of its intention to
withdraw at least ninety (90) days in advance of such withdrawal.

7.2    Bankruptcy or Dissolution of the General Partner. In the event of the
bankruptcy of the General Partner or other events that cause the General Partner
to cease to be a general partner under Sections 17-402(a)(6), (7), (8), (9),
(10), (11) or (12) of the Act, the General Partner shall cease to be the general
partner of the Partnership and its Interest shall terminate; provided, however,
that such termination shall not affect any rights or liabilities of the General
Partner which matured prior to such event, or the value, if any, at the time of
such event of the Interest of the General Partner.

7.3    Liability of Withdrawn General Partner. If the General Partner shall
cease to be general partner of the Partnership, it shall be and remain liable
for all obligations and liabilities incurred by it as general partner prior to
the time such withdrawal shall have become effective, but it shall be free of
any obligation or liability incurred on account of the activities of the
Partnership from and after the time such withdrawal shall have become effective;
provided, however, that nothing herein shall relieve the General Partner from
any liability arising from any withdrawal from the Partnership in violation of
this Agreement.

7.4    Removal of General Partner for Cause. The Partners have set forth certain
terms relating to the Removal of the General Partner in Exhibit M, which is
incorporated by reference and attached hereto; all references herein to Section
7.4 shall be referred to Exhibit M.

ARTICLE 8    

TRANSFER OF INTERESTS

8.1    Assignments.
(a)    Restriction of Assignments. No Partner shall, directly or indirectly,
sell, assign, pledge, hypothecate, transfer by gift, exchange or otherwise
dispose of or encumber its Interests by operation of law or otherwise (all of
the foregoing being referred to hereinafter as a “Transfer”, but excluding from
the definition of Transfer any IPT REIT Listing Transaction), except in
accordance with this Section 8.1. Any assignment and the rights of the assignee
with respect to the assigned Interest in connection with a Transfer permitted by
this Agreement shall be subject to Section 8.2. Any Transfer made in
contravention of this Agreement shall be null and void and the transferee shall
receive no right, title or interest in or to any Interests as a result of such
Transfer made in violation of this Agreement. In addition, any Transfer
otherwise permitted by this Agreement shall be null and void unless (i) the
permitted transferee (the “Transferee”) agrees to adopt and be bound by the
terms of this Agreement and other relevant documents as if the Transferee had
been an original party hereto and (ii) the Transfer would not result in any
violation of the ownership limitations set forth in the organizational documents
of each Investment Entity intended to preserve the qualification of such
Investment Entity as a real estate investment trust for U.S. federal income tax
purposes within the meaning of Section 856 of the Code. The parties acknowledge
that a transfer or issuance of any interests in IPT, IPT HoldCo, IPT OpCo, IPT
Advisors Group, or IPT Advisors shall not constitute a Transfer for the purposes
of this Agreement; provided, that such a transfer may still constitute an IPT
Change of Control pursuant to Section 7.4(a)(vi).
(b)    Permitted Assignments. Subject to the General Partner’s obligations
pursuant to Section 2.2(e), (x) at any time, each Limited Partner and the
Special Limited Partner may Transfer all (but not part) of its Interest to an
Affiliate of such Limited Partner or the Special Limited Partner, as applicable,
or (y) from and after the date on which Stabilization has been obtained in
respect of the Partnership’s last acquired Development Investment (the “Trigger
Date”), but subject to Sections 8.1(c) and (d), a Limited Partner may Transfer
all (but not part) of its Interest to any Unrelated Third Party; provided,
however, that any Transfer shall be subject, in all events, to the following
limitations:
(i)    no Transfer of any Interest may be made if, in the opinion of legal
counsel to the Partnership, such assignment would require filing of a
registration statement under the Securities Act or would otherwise violate any
Federal or state securities or Blue Sky laws (including any investment
suitability standards) or regulations applicable to the Partnership or the
Interests;
(ii)    no Transfer on any date of an Interest may be made if, in the opinion of
legal counsel for the Partnership, it would be effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code;
(iii)    no Transfer of any Interest may be made if, in the opinion of legal
counsel for the Partnership, it likely would cause any Investment Entity to no
longer qualify as a real estate investment trust or would subject any Investment
Entity to any additional taxes under Section 857 or Section 4981 of the Code;
(iv)    no Transfer of any Interest may be made to a Transferee unless the
Transferee is an Accredited Investor, as that term is defined in Rule 501 of
Regulation D of the Securities Act, as certified to the satisfaction of the
Partnership;
(v)    no Transfer of any Interest may be made to a Transferee unless the
Transferee is (A) a real estate investment trust, bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, provided that any such Person referred to in
this clause (A) satisfies the Eligibility Requirements, (B) an investment
company, money management firm or “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act or an institutional “accredited
investor” within the meaning of Regulation D under the Securities Act, provided
that any such Person referred to in this clause (B) satisfies the Eligibility
Requirements, (C) an institution substantially similar to any of the Persons
described in clause (A) or (B) above that satisfies the Eligibility
Requirements, or (D) an investment fund, limited liability company, limited
partnership or general partnership where either (I) a nationally-recognized
manager of investment funds that (x) invests in debt or equity interests
relating to commercial real estate, (y) invests through a fund with committed
capital of at least $1,000,000,000, and (z) is not the subject of a bankruptcy
proceeding or (II) an entity that is otherwise a Qualified Institutional
Transferee under clauses (A), (B) or (C) above acts as the general partner,
managing member or fund manager and at least fifty percent (50%) of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more Persons that are otherwise Qualified Institutional Transferees under
clauses (A), (B) or (C) above (each of the foregoing, a “Qualified Institutional
Transferee”);
(vi)    no Transfer of any Interest held by the IPT Limited Partner may be made
to a Transferee unless the General Partner concurrently Transfers its Interest
to such Transferee (or to such Transferee’s Affiliate or designee); and
(vii)    no Transfer of any Interest may be made to a governmental or sovereign
entity of British Columbia.
As used herein, “Eligibility Requirements” shall mean with respect to any
Person, that (x) such Person has total assets (in name, under management or
advisement and/or pursuant to undrawn, binding, irrevocable capital commitments)
in excess of $1,000,000,000 and (except with respect to a pension advisory firm,
registered investment advisor or asset manager) capital/statutory surplus,
shareholder’s equity and/or undrawn, binding, irrevocable capital commitments of
at least $250,000,000 and (y) such Person is regularly engaged in the business
of making or owning (or, in the case of a pension advisory firm, registered
investment advisor, asset manager or similar fiduciary, regularly engaged in
managing investments in) debt or equity interests relating to commercial real
estate.
    
In addition, subject to Sections 8.1(c) and (d), at any time following the
Trigger Date, upon receipt of prior written approval thereof by the BCIMC
Limited Partner (such approval not to be unreasonably withheld, conditioned or
delayed, provided, that it shall be deemed reasonable to take into consideration
factors other than financial capability), the General Partner may, on its own
behalf and on behalf of the IPT Limited Partner, Transfer all of the Interests
held by the General Partner and the IPT Limited Partner in the Partnership to a
Qualified Institutional Transferee, in which event the provisions of Article 7
shall apply governing substitution of the General Partner and transition of its
duties and responsibilities to a substitute general partner of the Partnership.


(c)    Rights of First Opportunity.
(i)    If any Partner (other than the Special Limited Partner) should desire to
Transfer its Interest (which may be Transferred in whole but not in part) other
than a Transfer to an Affiliate of such Partner or a Transfer pursuant to
Section 8.1(e), such Partner (the “Offering Partner”) first shall submit to all
of the other Partners (other than the Special Limited Partner) (the “Offeree
Partners”) a binding written offer (the “Offer”) to sell such Interest to the
Offeree Partners; provided, that a copy of any Offer shall also be delivered to
the Special Limited Partner. The Offer shall include the price of the Interest
(the “Offer Price”) and any other terms of the proposed Transfer and shall
continue to be a binding offer to sell until the earlier of (i) the date the
Offer is expressly rejected by all the Offeree Partners or (ii) the expiration
of a period of thirty (30) days after receipt of the Offer by the Offeree
Partners (the “Offer Period”). If the Offeree Partner(s) desire to accept the
Offer, the Offeree Partner(s) shall notify the Offering Partner in writing prior
to the expiration of the Offer Period, which notice shall be irrevocable (a
“ROFO Acceptance Notice”). If more than one Offeree Partner shall have accepted
the Offer within the Offer Period, then the Interests shall be allocated among
such Offeree Partners as they may agree or, if they fail to agree, then in
proportion to their respective Allocable Share at the time of such purchase. As
used herein, “Allocable Share” shall mean with respect to any Partner, a
fraction, (x) the numerator of which is such Partner’s Percentage Interest and
(y) the denominator of which is the sum of the applicable Partners’ aggregate
Percentage Interests.
(ii)    Closing.
(A)
Closing Date. The closing of the sale of Interests to the Offeree Partner(s)
pursuant to this Section 8.1(c) shall be held on the date mutually selected by
the Offeree Partner(s) that is no later than sixty (60) days after the delivery
of the ROFO Acceptance Notice (the “Closing Period”). The closing shall be
completed through a customary closing escrow, and the Offer Price shall be paid
by wire transfer of immediately available federal funds. The closing of the sale
of Interests to the Offeree Partner(s) pursuant to this Section 8.1(c) shall be
on an “as is” and “where is” basis with no representations or warranties other
than a representation from the Offering Partner that (A) it owns the Interest
being transferred free and clear of all liens, claims and encumbrances other
than permitted liens, claims or encumbrances that were deducted in determining
the applicable price of the Interest and liens, claims and encumbrances securing
indebtedness of the Partnership or an Investment Entity, (B) it has full right
and authority to sell such Interest and that the sale has been duly authorized,
(C) the assignment document has been duly authorized, executed and delivered,
(D) the consummation of the transactions contemplated thereby will not violate
the terms of any agreement to which the Offering Partner is a party, or any
order, judgment, or decree applicable to the Offering Partner and (E) no
consent, approval, or authorization of or designation, declaration, or filing
with any governmental authority or other Person is required on the part of the
Offering Partner in connection with the consummation of the transactions
contemplated hereby or, if required, has been obtained (clauses (A) - (E), the
“Required Representations”).

(B)
Required Documents. Prior to or at the closing of the sale of Interests to the
Offeree Partner(s) pursuant to this Section 8.1(c), the Offering Partner shall
supply to the Offeree Partner(s) all documents customarily required (or
reasonably required by the Offeree Partner(s)) to make a good and sufficient
conveyance of such Interest to the Offeree Partner(s), which documents shall be
in form and substance reasonably satisfactory to the Offeree Partner(s) and the
Offering Partner.

(C)
Conditions Precedent to Closing. The obligation of the Offeree Partner(s) to pay
the purchase price in connection with a sale of Interests pursuant to this
Section 8.1(c) shall be conditioned upon the Interest being transferred free and
clear of all liens, claims and encumbrances, other than permitted liens, claims
and encumbrances that were waived by the Offeree Partner(s) and deducted in
determining the applicable price of the Interest and permitted liens, claims and
encumbrances securing indebtedness of the Partnership or the Investment
Entities. This condition is for the sole benefit of the Offeree Partner(s) and
may be waived by the Offeree Partner(s) in whole or in part in each of their
sole discretion.

(D)
Brokerage. No brokerage fees or commissions shall be payable by the Partnership
in connection with any purchase pursuant to this Section 8.1(c), and each
Partner shall indemnify and hold harmless the Partnership and the other Partners
from and against any such claims made based upon the actions of such Partner,
including any fees and expenses in defending any such claims.

(iii)    In connection with any sale made pursuant to this Section 8.1(c):
(A)
the Offeree Partner(s) shall pay all fees and costs customarily paid by
purchasers of companies that own and operate real property in each jurisdiction
where the Investments are located (which may include title fees, recording
costs, recording and transfer taxes, as applicable);

(B)
the Offering Partner shall pay all fees and costs customarily paid by sellers of
companies that own and operate real property in each jurisdiction in which the
Investments are located (which may include title fees, recording costs,
recording and transfer taxes, as applicable);

(C)
the Offering Partner and the Offeree Partner(s) each shall pay its own legal
fees; and

(D)
the Offeree Partner(s) and the Offering Partner shall adjust the purchase price
to reflect all adjustments customarily made in connection with the sale of
companies that own and operate real estate in each jurisdiction in which the
Investments are located (which may include the proration and apportionment of
any revenues and expenses of the Investments).

In the event of a dispute with respect to any of the adjustments and prorations
to be made pursuant to this Section 8.1(c)(iii), each of the purchasing Offeree
Partner(s) and the Offering Partner shall submit to an arbitration pursuant to
Section 9.4 of this Agreement. The arbitrator shall be limited to awarding only
one or the other of the two adjustment proposals submitted. The decision of the
arbitrator shall be final and binding on the purchasing Offeree Partner(s) and
the Offering Partner.


(iv)    Within three (3) Business Days after the Offering Partner’s receipt of a
ROFO Acceptance Notice, the Offeree Partner(s) shall deposit in immediately
available funds to a national title insurance company reasonably acceptable to
the Offering Partner an amount equal to five percent (5%) of the price of the
offered Interest (the “Deposit”). The Deposit shall be applied against the Offer
Price at closing and shall be nonrefundable to the Offeree Partner(s) (except in
the event of a material default of the Offering Partner in performing its
closing obligations pursuant to Section 8.1(c)(ii)).
(v)    At the expiration of the Offer Period, if none of the Offeree Partner(s)
have accepted the Offer, the Offering Partner may Transfer the Interest (in
whole, but not in part) subject to the Offer to any Transferee (but subject to
the Offeree Partner(s)’ continuing rights to participate in a Tag Along
Transfer) for a period of one hundred and twenty (120) days after the Offer
Period. If no such sale is made by the Offering Partner within such one hundred
and twenty (120) day period, the restrictions set forth in this Section 8.1(c)
thereafter shall continue to apply to the offered Interest, and no Interests
thereafter shall be subject to a Transfer by the Offering Partner without again
first complying with all the provisions of this Agreement.
(vi)    Termination of Obligations. Upon the effective date of any transfer of
an Interest pursuant to Section 8.1(c), the Offering Partner’s rights and
obligations under this Agreement shall terminate with respect to such
transferred Interest, except as to indemnity rights of such Partner under this
Agreement attributable to acts or events occurring prior to the effective date
of such transfer and except for liabilities and obligations of such Partner
arising out of such Partner’s breach of this Agreement.
(vii)    Offeree Partner(s) Failure to Close Offer. If the Offeree Partner(s)
have timely and properly delivered a ROFO Acceptance Notice, but thereafter the
sale contemplated thereby fails to close within the Closing Period as a result
of a default of the Offeree Partner(s) (which default is not cured within ten
(10) days following the occurrence thereof), then the Offeree Partner(s) shall
be in material default hereunder and the Offering Partner shall have the right
to retain the Deposit and the Offeree Partner(s) shall reimburse the Offering
Partner for the reasonable third-party, out-of-pocket costs actually incurred
and paid by the Offering Partner in connection with the exercise of the Offer.
Thereafter, the Offering Partner (1) may pursue any other sale of its Interest
to an Unrelated Third Party for a cash price and such other terms and conditions
as are determined by the Offering Partner in its sole discretion (without regard
to the Offer Price) for an unrestricted period and without any obligation to
give any notices of such sale (including any Offer, it being agreed that this
Section 8.1(c) shall no longer be applicable to such sale) or (2) may elect to
purchase the Interests of the Offeree Partner(s) at the Offer Price. Further,
thereafter, the Offeree Partner(s) shall not under any circumstance be entitled
to (x) issue a ROFO Acceptance Notice, (y) initiate a Buy-Sell pursuant to
Section 9.1 or (z) initiate a Forced Sale pursuant to Section 9.2(a).
(viii)    Offering Partner Failure to Close Offer. If the Offeree Partner(s)
have timely and properly delivered a ROFO Acceptance Notice, but thereafter the
sale contemplated thereby fails to close within the Closing Period as a result
of a default of the Offering Partner (which default is not cured within ten (10)
days following the occurrence thereof), then the Offering Partner shall be in
material default hereunder and the Offeree Partner(s) shall have the right to
either (1) seek specific performance from the Offering Partner in respect of
such sale or (2) elect not to close, in which event the Offering Partner shall
return the Deposit to the Offeree Partner(s), the Offering Partner shall pay to
the Offeree Partner(s) an amount equal to the Deposit, and the Offering Partner
shall reimburse the Offeree Partner(s) for the reasonable third-party,
out-of-pocket costs actually incurred and paid by the Offeree Partner(s) in
connection with exercising the relevant Offer. Further, thereafter, the Offering
Partner shall not under any circumstance be entitled to (x) issue a ROFO
Acceptance Notice, (y) initiate a Buy-Sell pursuant to Section 9.1 or (z)
initiate a Forced Sale pursuant to Section 9.2(a).
(ix)    Release of Offering Partner. Notwithstanding any provision herein to the
contrary, it shall be a requirement of any offer and the closing of any
acquisition of an Interest pursuant to an Offer to use commercially reasonable
efforts to obtain a release of the Offering Partner and the Offering Partner’s
Affiliates from any personal liability arising out of any and all written
documents (e.g., a guaranty) with respect to any and all Partnership or
Investment Entity indebtedness or obligations, including without limitation, all
loans secured by any Investment (and in the event that such release is not
possible in spite of commercially reasonable efforts, a creditworthy entity
reasonably acceptable to the Offering Partner shall indemnify the Offering
Partner and its Affiliates for any claims against the Offering Partner under any
such written documents on such terms and conditions to be agreed to by the
Offering Partner in its reasonable discretion until such indebtedness or
obligations are released).
(d)    Tag-Along Right. Subject to the foregoing, after the expiration of the
Offer Period, if none of the Offeree Partners have accepted the Offer and the
Offering Partner should desire to Transfer its Interest (which may be
Transferred in whole but not in part) to a Transferee, other than a Transfer to
an Affiliate of such Partner, if the Offering Partner wishes to Transfer its
Interest to any Person (other than an Affiliate of such Offering Partner) (a
“Tag Along Transfer”), the Offering Partner shall comply with the requirements
of this Section 8.1(d).
(i)    Prior to undertaking a Tag Along Transfer, the Offering Partner shall
provide written notice to the Offeree Partners and the Special Limited Partner
(the “Tag Along Notice”), which notice shall set forth (A) all of the material
terms and conditions, including consideration pursuant to which it proposes to
make such Tag Along Transfer (the “Tag Along Offer Terms”) and (B) the identity
of, and information concerning, the Person (the “Tag Along Purchaser”) to whom
it proposes to make such Tag Along Transfer.
(ii)    Within ten (10) Business Days after delivery of an effective Tag Along
Notice, each Offeree Partner shall give written notice to the Offering Partner
that (A) such Offeree Partner elects to transfer its Interest to the Tag Along
Purchaser on the Tag Along Offer Terms (the “Tag Along Option”) or (B) such
Offeree Partner elects not to transfer its Interest to the Tag Along Purchaser
(the “Non-Transfer Option”). An Offeree Partner shall be conclusively deemed to
have elected the Non-Transfer Option if it fails to give written notice of its
election of either of the above-described options within such ten (10) Business
Day period. Notwithstanding the foregoing, if the Tag Along Notice is delivered
simultaneously with or within twenty (20) days after an Offer is distributed to
the Partners pursuant to Section 8.1(c), the time periods for notices and
responses under Section 8.1(c) shall govern, as applicable.
(iii)    If an Offeree Partner elects or is deemed to have elected the
Non-Transfer Option, the Offering Partner shall be permitted to make the Tag
Along Transfer without such Offeree Partner, so long as such Tag Along Transfer
takes place within one hundred and twenty (120) days of the Tag Along Notice and
is otherwise in accordance with Section 8.1.
(iv)    If an Offeree Partner elects the Tag Along Option, the Offering Partner
shall not make the Tag Along Transfer to the Tag Along Purchaser unless such Tag
Along Purchaser acquires, simultaneously with its acquisition of the Offering
Partner’s Interest, the Interest of such Offeree Partner at a purchase price
equal to (i) the purchase price for the Offering Partner’s Interest divided by
the Offering Partner’s Percentage Interest multiplied by (ii) the Offeree
Partner’s Percentage Interest. Notwithstanding the foregoing, the aggregate
reasonable and customary expenses of the Partners incurred in connection with
the transfer of their Interests (including, without limitation, any reasonable
attorneys’ fees and expenses and any brokerage fees) shall be paid (or
reimbursed) out of the aggregate purchase price paid to the transferring
Partners.
(v)    If an Offeree Partner shall exercise the Tag Along Option, such Offeree
Partner shall take all actions reasonably necessary to cause its Interest to be
transferred to the Tag Along Purchaser, such actions to include, without
limitation, executing a contract of sale if requested to do so by the Tag Along
Purchaser (which contract shall be commercially reasonable and no more onerous
to such Offeree Partner than the contract of sale executed by the Offering
Partner) and complying with the terms thereof.
(e)    IPT Sell-Down. Notwithstanding anything to the contrary in this
Agreement, the IPT Limited Partner may Transfer a portion of its Interest at any
time (the “IPT Sell-Down”) to one real estate investor approved in writing by
the BCIMC Limited Partner (such approval not to be unreasonably withheld) (the
“Sell-Down Transferee”); provided, that the IPT Limited Partner shall maintain
at least a ten percent (10%) Percentage Interest in the Partnership immediately
following any such IPT Sell-Down.
(f)    Successors to a Limited Partner or the Special Limited Partner. If a
Limited Partner or the Special Limited Partner becomes bankrupt, the trustee or
receiver of the estate, shall have all of the rights of such Limited Partner or
the Special Limited Partner, as applicable, solely for the purpose of settling
or managing the estate and such power as such Limited Partner or the Special
Limited Partner, as applicable, possessed to assign all or any part of the
Interest and to join with the assignee thereof in satisfying conditions
precedent to such assignee becoming a substituted Limited Partner or Special
Limited Partner, as applicable. The bankruptcy of a Limited Partner or the
Special Limited Partner in and of itself shall not dissolve the Partnership or
cause any successor to such Limited Partner or the Special Limited Partner, as
applicable, to become a substituted Limited Partner or Special Limited Partner,
as applicable, of such Limited Partner or the Special Limited Partner.
(g)    Recognition of Assignment. The Partnership will not recognize for any
purpose any assignment of any Interest unless (i) there shall have been filed
with the Partnership a duly executed and acknowledged counterpart of the
instrument making such assignment signed by both the assignor and the assignee
and such instrument evidences, inter alia, the written acceptance by the
assignee of all of the terms and provisions of this Agreement and represents
that such assignment was made in accordance with all applicable laws and
regulations (including investment suitability standards) and (ii) the General
Partner (or any replacement therefor) has determined that such an assignment is
permitted under this Article 8. Irrespective of whether or not any successor to
a Partner or a purported assignee of a Partner’s Interest hereunder provides the
aforesaid instruments, any such Person shall be bound by the terms and
provisions of this Agreement. As a condition to any voluntary assignment of an
Interest, the General Partner (or any replacement therefor) may require that the
assignor or the assignee of the Interest or their respective representatives
provide to the Partnership information that is reasonably requested by counsel
to the Partnership to enable such counsel to determine that such assignment is
not prohibited by this Article 8.
(h)    Continued Obligations. In no event shall a permitted Transfer be deemed
to relieve the Partners who transfer their Interests from their obligations and
liabilities under this Agreement, including, without limitation, their
obligations with respect to Capital Contributions, except obligations arising
after the permitted Transferee becomes a substituted Partner in accordance with
Section 8.2.

8.2    Admission of Assignees as Substituted Partners.
(a)    Requirements for Admission. No assignee of a Partner’s Interest, whether
or not such assignment is permitted under Section 8.1, shall be entitled to
become a substituted Partner unless:
(i)    the assignee shall have agreed in writing to be bound by and shall have
accepted, adopted and approved in writing all of the terms and provisions of
this Agreement, as the same may have been amended, and executed a power of
attorney similar to the power of attorney granted in this Agreement; and
(ii)    the assignee shall pay or obligate itself to pay all reasonable expenses
incurred in connection with his admission as a substituted Partner.
(b)    Effect of Assignment. If a Partner assigns all of its Interest in
accordance with the provisions of this Article 8, it shall cease to be a partner
of the Partnership as of the date that such assignment is given effect by the
Partnership in accordance with the terms of this Article 8. A purported
assignment of an Interest not in accordance with the provisions of this Article
8 shall not be given effect for any purpose.
(c)    Rights of Assignee. Any Person who is a permitted assignee of any of the
Interest of a Partner in accordance with the terms of this Article 8, but who
does not become a substituted Partner shall be entitled to all the rights of an
assignee of a limited partner interest under the Act, including the right to
receive distributions from the Partnership and the share of net profits, gain,
net losses, loss and any specially allocated items attributable to the Interests
assigned to such Person, but shall not be deemed to be the owner of an Interest
for any other purpose under this Agreement. In the event any such Person desires
to make a further assignment of any such Interests, such Person shall be subject
to all the provisions of this Article 8 to the same extent and in the same
manner as a Partner.
(d)    Notification of Assignment. If a Partner assigns or exchanges all or any
portion of its Interest, it must notify the Partnership of such assignment or
exchange. Such notification must be in writing and must be given within fifteen
(15) days after the assignment or exchange. Such notification must include the
names and addresses of the transferor and transferee, the taxpayer
identification numbers of the transferor and the transferee, the date of the
assignment or exchange and any other information required by the Partnership.

ARTICLE 9    

BUY-SELL; FORCED SALE; DISPUTE RESOLUTION


9.1    Buy-Sell.
(a)    Process.
(i)    At any time after the Trigger Date, any Limited Partner (which in the
case of the IPT Limited Partner, shall be deemed to include the General Partner
for all purposes of this Article 9) that is not a Defaulting Partner (the
“Triggering Partner”) may initiate the procedures of this Section 9.1 (the
“Buy-Sell”) by delivery of a written notice (a “Buy-Sell Notice”) to the other
Limited Partners (the “Responding Partners”) and the Special Limited Partner
stating that the Triggering Partner desires to initiate the Buy-Sell. In the
event that more than one Limited Partner issues a Buy-Sell Notice in accordance
with the terms of this Section 9.1, the Buy-Sell Notice complying with this
Section 9.1(a) that is issued first (i.e., the Buy-Sell Notice received by the
other applicable Limited Partners first as determined by the date and time of
receipt) shall be effective, and the other Buy-Sell Notice(s) shall be deemed
not to have been issued (and therefore be ineffective).
(ii)    The Buy-Sell Notice shall set forth the gross purchase price for the
Portfolio proposed by the Triggering Partner (the “Offered Price”). Until the
date which is ninety (90) days after receipt of an Buy-Sell Notice (the
“Response Period”), the Responding Partners may deliver a written notice which
shall be irrevocable to the Triggering Partner after electing either to (A)
accept the offer to sell its Interest (an “Acceptance Notice”) to the Triggering
Partner for a price applicable to the Responding Partner’s Interest based on
distributions that would be made pursuant to Section 10.2 (after giving effect
to all applicable provisions of this Agreement, but after liquidating all
reserves then existing and without establishing any additional reserves) if the
Portfolio was sold on the date of the Buy-Sell Notice for the Offered Price and
all liabilities and obligations of the Partnership and any Investment Entity
(excluding contingent liabilities) were satisfied from the proceeds from such
sale (upon such election to sell, a Responding Partner shall be deemed a
“Selling Partner” and such applicable price shall be deemed the “Buy-Sell
Price”) or (B) elect to buy the Interest of the Triggering Partner for a price
applicable to the Triggering Partner’s Interest based on distributions that
would be made pursuant to Section 10.2 (after giving effect to all applicable
provisions of this Agreement, but after liquidating all reserves then existing
and without establishing any additional reserves) if the Portfolio was sold on
the date of the Buy-Sell Notice for the Offered Price and all liabilities and
obligations of the Partnership and any Investment Entity (excluding contingent
liabilities) were satisfied from the proceeds from such sale (upon such election
to buy, a Responding Partner shall be deemed a “Purchasing Partner” and such
applicable price shall be deemed the “Buy-Sell Price”); provided, that if one
Responding Partner elects to buy the Interest of the Triggering Partner and the
other Responding Partner elects to sell its Interest to the Triggering Partner,
the Responding Partner electing to buy the Interest of the Triggering Partner
shall also be required to buy the Interest of the other Responding Partner at
the price applicable to such Responding Partner’s Interest (which shall be
deemed the “Buy-Sell Price”). A failure to respond during the Response Period
shall be deemed to constitute an election to sell. If more than one Purchasing
Partner shall have elected to buy the Interest of the Triggering Partner, then
the Interest of the Triggering Partner shall be allocated among such Purchasing
Partners in proportion to their respective Allocable Share at the time of such
purchase.
(iii)    Notwithstanding anything herein to the contrary, if IPT has commenced a
bona fide, good faith IPT REIT Listing Transaction, the IPT Partners may,
one-time only, delay (up to no more than ninety (90) days) any Buy-Sell
triggered by any Limited Partner; provided, however, if IPT has filed an
offering document with the Securities and Exchange Commission (the “SEC”), such
ninety (90)-day period may be extended for up to three (3) additional separate
one (1)-month periods as long as IPT is diligently responding to comments from
the SEC at the time of each such extension.
(b)    Carried Interest Amounts. In connection with a Buy-Sell, if the Carried
Interest Amounts have not been previously paid or otherwise satisfied in
accordance with Section 5.3, the Partnership shall (x) pay the General Partner
Carried Interest Amount to the General Partner and (y) effect the Redemption and
pay the Redemption Price to the Special Limited Partner, in each case, following
the procedures set forth in Section 5.3, except that the date of the closing of
the Buy-Sell shall be substituted for the Calculation Date, an amount equal to
the Offered Price shall be substituted for the Appraised Value and the General
Partner Carried Interest Amount and the Redemption Price shall be paid in cash
to the General Partner and the Special Limited Partner, as applicable, at the
closing of the Buy-Sell.
(c)    Deposit. Within three (3) Business Days after receipt of an Acceptance
Notice, the Purchasing Partner(s) shall deposit in immediately available funds
to a national title insurance company reasonably acceptable to the Selling
Partner(s) an amount equal to five percent (5%) of the Purchasing Partner(s)’
Applicable Share of the Buy-Sell Price (the “Buy-Sell Deposit”). The Buy-Sell
Deposit shall be applied to the Buy-Sell Price at closing and shall be
nonrefundable to the Purchasing Partner(s) (except in the event of a material
default of the Selling Partner(s) in performing its closing obligations pursuant
to Section 9.1(d)).
(d)    Closing.
(i)    Closing Date. The closing of the sale of Interests to the Purchasing
Partner(s) pursuant to this Section 9.1 shall be held on the date mutually
selected by the Purchasing Partner(s) that is no later than sixty (60) days
after the delivery of the Acceptance Notice (the “Buy-Sell Closing Period”). The
closing shall be completed through a customary closing escrow, and the Buy-Sell
Price shall be paid by wire transfer of immediately available federal funds. The
closing of the sale of Interests to the Purchasing Partner(s) pursuant to this
Section 9.1 shall be on an “as is” and “where is” basis with no representations
or warranties other than the Required Representations.
(ii)    Required Documents. Prior to or at the closing of any Buy-Sell, the
Selling Partner(s) shall supply to the Purchasing Partner(s) all documents
customarily required (or reasonably required by the Purchasing Partner(s)) to
make a good and sufficient conveyance of such Interest to the Purchasing
Partner(s), which documents shall be in form and substance reasonably
satisfactory to the Purchasing Partner(s) and the Selling Partner(s).
(iii)    Conditions Precedent to Closing. The obligation of the Purchasing
Partner(s) to pay the purchase price in connection with a Buy-Sell shall be
conditioned upon the Interest being transferred free and clear of all liens,
claims and encumbrances, other than permitted liens, claims and encumbrances
that were waived by the Purchasing Partner(s) and deducted in determining the
applicable price of the Interest and permitted liens, claims and encumbrances
securing indebtedness of the Partnership or the Investment Entities. This
condition is for the sole benefit of the Purchasing Partner(s) and may be waived
by the Purchasing Partner(s) in whole or in part in each of their sole
discretion.
(e)    Brokerage. No brokerage fees or commissions shall be payable by the
Partnership in connection with any purchase pursuant to this Section 9.1, and
each Partner shall indemnify and hold harmless the Partnership and the other
Partners from and against any such claims made based upon the actions of such
Partner, including any fees and expenses in defending any such claims.
(f)    Adjustments and Closing Costs. In connection with any sale made pursuant
to this Section 9.1:
(i)    the Purchasing Partner(s) shall pay all fees and costs customarily paid
by purchasers of companies that own and operate real property in each
jurisdiction where the Investments are located (which may include title fees,
recording costs, recording and transfer taxes, as applicable);
(ii)    the Selling Partner(s) shall pay all fees and costs customarily paid by
sellers of companies that own and operate real property in each jurisdiction in
which the Investments are located (which may include title fees, recording
costs, recording and transfer taxes, as applicable);
(iii)    the Selling Partner(s) and Purchasing Partner(s) each shall pay its own
legal fees; and
(iv)    the Purchasing Partner(s) and the Selling Partner(s) shall adjust the
purchase price to reflect all adjustments customarily made in connection with
the sale of companies that own and operate real estate in each jurisdiction in
which the Investments are located (which may include the proration and
apportionment of any revenues and expenses of the Investments).
In the event of a dispute with respect to any of the adjustments and prorations
to be made pursuant to this Section 9.1(f), each of the Purchasing Partner(s)
and the Selling Partner(s) shall submit to an shall submit to an arbitration
pursuant to Section 9.4 of this Agreement. The arbitrator shall be limited to
awarding only one or the other of the two adjustment proposals submitted. The
decision of the arbitrator shall be final and binding on the Purchasing
Partner(s) and the Selling Partner(s).


(g)    Termination of Obligations. Upon the effective date of any transfer of an
Interest pursuant to Section 9.1, the Selling Partner’s rights and obligations
under this Agreement shall terminate with respect to such transferred Interest,
except as to indemnity rights of such Partner under this Agreement attributable
to acts or events occurring prior to the effective date of such transfer and
except for liabilities and obligations of such Partner arising out of such
Partner’s breach of this Agreement.
(h)    Purchasing Partner(s) Failure to Close Buy-Sell. If the Purchasing
Partner(s) have timely and properly delivered an Acceptance Notice, but
thereafter the sale contemplated thereby fails to close within the Buy-Sell
Closing Period as a result of a default of the Purchasing Partner(s) (which
default is not cured within ten (10) days following the occurrence thereof),
then the Purchasing Partner(s) shall be in material default hereunder and the
Selling Partner(s) shall have the right to retain the Buy-Sell Deposit and the
Purchasing Partner(s) shall reimburse the Selling Partner(s) for the reasonable
third-party, out-of-pocket costs actually incurred and paid by the Selling
Partner(s) in connection with the exercise of the relevant Buy-Sell. Thereafter,
the Selling Partner(s) (1) may pursue any other sale of its Interest to an
Unrelated Third Party for a cash price and such other terms and conditions as
are determined by the Selling Partner(s) in each of their sole discretion
(without regard to the Offered Price) for an unrestricted period and without any
obligation to give any notices of such sale (including any Buy-Sell Notice or
Offer Notice, it being agreed that Section 8.1(c) or this Section 9.1 shall no
longer be applicable to such sale) or (2) may elect to purchase the Interests of
the Purchasing Partner(s) at the Offered Price. Further, thereafter, the
Purchasing Partner(s) shall not under any circumstances be entitled to (x) issue
a Buy-Sell Notice, (y) have any rights to initiate a Buy-Sell pursuant to this
Section 9.1 or (z) have any rights to initiate a Forced Sale pursuant to Section
9.2.
(i)    Selling Partner(s) Failure to Close Buy-Sell. If the Purchasing
Partner(s) have timely and properly delivered an Acceptance Notice, but
thereafter the sale contemplated thereby fails to close within the Buy-Sell
Closing Period as a result of a default of the Selling Partner(s) (which default
is not cured within ten (10) days following the occurrence thereof), then the
Selling Partner(s) shall be in material default hereunder and the Purchasing
Partner(s) shall have the right to either (1) seek specific performance from the
Selling Partner(s) in respect of such sale or (2) elect not to close, in which
event the Selling Partner(s) shall return the Buy-Sell Deposit to the Purchasing
Partner(s), the Selling Partner(s) shall pay to the Purchasing Partner(s) an
amount equal to the Buy-Sell Deposit, and the Selling Partner(s) shall reimburse
the Purchasing Partner(s) for the reasonable third-party, out-of-pocket costs
actually incurred and paid by the Purchasing Partner(s) in connection with
exercising the relevant Buy-Sell. Further, thereafter, the Selling Partner(s)
shall not under any circumstances be entitled to (x) issue a Buy-Sell Notice,
(y) have any rights to initiate a Buy-Sell pursuant to this Section 9.1 or (z)
have any rights to initiate a Forced Sale pursuant to Section 9.2.
(j)    Release of Selling Partner(s). Notwithstanding any provision herein to
the contrary, it shall be a requirement of any offer and the closing of any
acquisition of an Interest pursuant to a Buy-Sell to use commercially reasonable
efforts to obtain a release of the Selling Partner(s) and the Selling
Partner(s)’ Affiliates from any personal liability arising out of any and all
written documents (e.g., a guaranty) with respect to any and all Partnership or
Investment Entity indebtedness or obligations, including without limitation, all
loans secured by any Investment (and in the event that such release is not
possible in spite of commercially reasonable efforts, a creditworthy entity
reasonably acceptable to the Selling Partner(s) shall indemnify the Selling
Partner(s) and their respective Affiliates for any claims against the Selling
Partner(s) under any such written documents on such terms and conditions to be
agreed to by the Selling Partner(s) in each of their reasonable discretion until
such indebtedness or obligations are released).

9.2    Forced Sale.
(a)    Process.
(i)    Not more than twelve (12) months prior to the expiration of the Term, any
Limited Partner shall have the right to cause a sale (a “Forced Sale”) of the
Portfolio and other assets of the Partnership and any Investment Entity to a
Person that is not an Affiliate of such Limited Partner. Notwithstanding
anything in the foregoing to the contrary, no Forced Sale may be triggered while
a Forced Sale or Buy-Sell has been triggered and the process relating to such
Forced Sale or Buy-Sell is continuing.
(ii)    If pursuant to Section 9.2(a)(i), a Limited Partner has the right to
trigger and effectuate a Forced Sale, then such Limited Partner (such triggering
party, the “Initiator”) shall notify (the “Forced Sale Notice”) the other
Partners of its desire to exercise its rights under this Section 9.2(a). As used
herein, “Recipients” means all Partners other than the Initiator and the Special
Limited Partner. The Forced Sale Notice shall include (A) a proposed sale price
for the Portfolio in cash, free and clear of all liabilities secured by or
otherwise relating to the Portfolio (the “Proposed Portfolio Price”) and (B) a
statement setting forth the amount which would be distributed to the Initiator
pursuant to Section 5.2 above (after giving effect to all applicable provisions
of this Agreement, but after liquidating all reserves then existing and without
establishing any additional reserves) if the Portfolio was sold on the date of
such notice for a gross sales price equal to the Proposed Portfolio Price and
all liabilities and obligations of the Partnership and any Investment Entity
(excluding contingent liabilities) were satisfied from the proceeds from such
sales price, any remaining proceeds were distributed to the Partners in
accordance with Section 5.2 (the “ROFO Price”). In the event that more than one
Limited Partner issues a Forced Sale Notice in accordance with the terms of this
Section 9.2(a)(ii), the Forced Sale Notice complying with this Section
9.2(a)(ii) that is issued first (i.e., the Forced Sale Notice received by the
other Limited Partners first as determined by the date and time of receipt)
shall be effective, and the other Forced Sale Notice(s) shall be deemed not to
have been issued (and therefore be ineffective).
(iii)    The Partners shall execute such documents consenting to the sale of the
Portfolio and other assets of the Partnership and the Investment Entities and
authorizing the General Partner to execute on behalf of the Partnership and the
Investment Entities all documents and instruments necessary to consummate the
sale of the Portfolio and assets of the Partnership and the Investment Entities
in accordance with the provisions of this Section 9.2. Upon the sale of the
Portfolio and assets of the Partnership and the Investment Entities, the
Partnership shall be dissolved in accordance with Section 10.1.
(b)    Right of First Offer; Right of First Refusal.
(i)    ROFO Election. Within forty-five (45) days after the Recipient(s)’
receipt of the Forced Sale Notice (the “Election Period”), the Recipient(s)
shall have the right (but not the obligation) to elect to purchase, based on the
Forced Sale Notice, all of the Interests of the Initiator (rather than a
purchase of the Portfolio) for the ROFO Price and the other applicable terms set
forth in the Forced Sale Notice (the “ROFO Sale”) by delivering written notice
(the “ROFO Election”) to the Initiator of such election, which offer shall be
irrevocable. If the Recipient(s) fail to deliver a ROFO Election to the
Initiator within the Election Period then the Recipient(s) shall conclusively be
deemed to have elected to not purchase the Interest.
(ii)    ROFO Election Made. If the Recipient(s) elect to purchase all of the
Interests of the Initiator pursuant to Section 9.2(b)(i), then the Recipient(s)
shall, concurrently with the delivery of their ROFO Election, pay to a title
company or other agent reasonably designated by Initiator, in escrow, a cash
deposit equal to five percent (5%) of the ROFO Price (the “ROFO Deposit”), which
deposit shall be applied against the ROFO Price at closing and shall be
nonrefundable to the Recipient(s) (except in the event of a material default of
the Initiator in performing its closing obligations pursuant to Section 9.2(c)).
The closing of such ROFO Sale shall be held no later than sixty (60) days from
the date the Recipient(s) deliver the ROFO Election (the “ROFO Closing Period”).
Such ROFO Sale shall be on an “as is” and “where is” basis with no
representations or warranties other than the Required Representations.
(iii)    ROFO Election Not Made. If the Recipient(s) do not timely or properly
make a ROFO Election or deliver the ROFO Deposit in accordance with the terms
hereof, (x) the Recipient(s) shall be deemed to have elected not to purchase the
Interest to be sold pursuant to the applicable Forced Sale Notice, and (y) the
Initiator shall be free to initiate and consummate the Forced Sale and, if
directed by the Initiator, the General Partner shall market the Portfolio and
other assets of the Partnership as promptly as practicable on such terms
approved by the Initiator during the remainder of the Term (the “Marketing
Period”) at a price, subject to the following paragraph, not less than
ninety-eight percent (98%) of the Proposed Portfolio Price and on such other
terms as set forth in the Forced Sale Notice.
(iv)    ROFR.
(A)
If (x) the Recipient(s) fail to timely and properly make a ROFO Election or
deliver the ROFO Deposit, and (y) the Initiator subsequently, within the
Marketing Period, executes a letter of intent (binding, subject to the
Recipient(s)’ rights under this paragraph, or non-binding) for the acquisition
of the applicable assets to be sold pursuant to the Forced Sale Notice, and (z)
such letter of intent has a proposed cash purchase price of less than
ninety-eight percent (98%) of the Proposed Portfolio Price, the Initiator shall
not enter into a binding contract with the proposed purchaser or any of its
Affiliates unless the Initiator shall provide written notice (the “ROFR Notice”)
to the Recipient(s) of (1) the proposed cash purchase price (the “Proposed
Purchase Price”) under such letter of intent, (2) a statement setting forth the
amount which would be distributed to the Initiator pursuant to Section 5.2 above
(after giving effect to all applicable provisions of this Agreement, but after
liquidating all reserves then existing and without establishing any additional
reserves) if all of the property to be sold as identified in the ROFR Notice
were sold on the date of such notice for a gross sales price equal to the
Proposed Purchase Price and all liabilities and obligations of the Partnership
and any Investment Entity (excluding contingent liabilities) were satisfied from
the proceeds from such sales price, and any remaining proceeds were distributed
to the Partners in accordance with Section 5.2 (the “ROFR Price”) and (3) the
other material economic terms of such sale set forth in such letter of intent.
Within twenty-one (21) days after receipt of the ROFR Notice (the “ROFR Exercise
Period”), the Recipient shall have the right to offer to purchase all of the
Interest of the Initiator to be sold at the ROFR Price and the other applicable
terms set forth in the ROFR Notice (the “ROFR Sale”), by giving written notice
of such election within the ROFR Exercise Period (the “ROFR Election”), which
offer shall be irrevocable, and delivering to a title company or other agent
reasonably designated by Initiator, in escrow, a cash deposit equal to five
percent (5%) of the ROFR Price (the “ROFR Deposit”), which deposit shall be
applied against the ROFR Price at closing and shall be nonrefundable to the
Recipient(s) (except in the event of a material default of the Initiator in
performing its closing obligations pursuant to Section 9.2(c)).

(B)
If the Recipient(s) have timely and properly made a ROFR Election and delivered
the ROFR Deposit, the Initiator and the Recipient(s) (or their respective
designees) shall consummate the ROFR Sale on an “as is” and “where is” basis
with no representations or warranties (other than the Required Representations
from the Initiator) within thirty (30) days after the date such Initiator’s
acceptance is received by the Recipient(s) (the “ROFR Closing Period”).

(C)
If the Recipient(s) do not timely or properly make a ROFR Election or fail to
deliver the ROFR Deposit in accordance with clause (A) above, (x) the
Recipient(s) shall be deemed to have elected not to purchase the Interest to be
sold pursuant to the applicable ROFR Notice and (y) the Initiator shall be free
to, in accordance with Section 9.2(d) below, cause the Partnership to enter into
the Forced Sale with the party executing the letter of intent (or any of its
Affiliates or assigns), within sixty (60) days after the expiration of the ROFR
Exercise Period at a price which is not less than the Proposed Purchase Price,
and otherwise on such terms as set forth in the letter of intent.

(c)    Terms Applicable to a ROFO Sale/ROFR Sale.
(i)    Required Documents. Prior to or at the closing of any ROFO Sale or ROFR
Sale, the General Partner shall supply to the Recipient(s) all documents
customarily required (or reasonably required by the Recipient(s)) to make a good
and sufficient conveyance of such Interest to the Recipient(s), which documents
shall be in form and substance reasonably satisfactory to the Recipient(s) and
the Initiator. All payments shall be by wire transfer of immediately available
funds.
(ii)    Conditions Precedent to Closing. The obligation of the Recipient(s) to
pay the purchase price in connection with a ROFO Sale or ROFR Sale shall be
conditioned upon the Interest being transferred free and clear of all liens,
claims and encumbrances, other than permitted liens, claims and encumbrances
that were waived by the Recipient(s) and deducted in determining the applicable
price of the Interest and permitted liens, claims and encumbrances securing
indebtedness of the Partnership or the Investment Entities. This condition is
for the sole benefit of the Recipient(s) and may be waived by the Recipient(s)
in whole or in part in each of their sole discretion.
(iii)    Brokerage. Except for brokers engaged by the Partnership in connection
with a Forced Sale, no brokerage fees or commissions shall be payable by the
Partnership in connection with any ROFO Sale or ROFR Sale, and each Partner
shall indemnify and hold harmless the Partnership and the other Partners from
and against any such claims made based upon the actions of such Partner,
including any fees and expenses in defending any such claims.
(iv)    Adjustments and Closing Costs. In connection with any ROFO Sale or ROFR
Sale:
(A)
the Recipient(s) shall pay all fees and costs customarily paid by purchasers of
companies that own and operate real property in each jurisdiction where the
Investments are located (which may include title fees, recording costs,
recording and transfer taxes, as applicable);

(B)
the Initiator shall pay all fees and costs customarily paid by sellers of
companies that own and operate real property in each jurisdiction in which the
Investments are located (which may include title fees, recording costs,
recording and transfer taxes, as applicable);

(C)
the Initiator and the Recipient(s) each shall pay its own legal fees; and

(D)
the Recipient(s) and the Initiator shall adjust the purchase price to reflect
all adjustments customarily made in connection with the sale of companies that
own and operate real estate in each jurisdiction in which the Investments are
located (which may include the proration and apportionment of any revenues and
expenses of the Investments).

In the event of a dispute with respect to any of the adjustments and prorations
to be made pursuant to this Section 9.2(c)(iv), each of the Initiator and the
Recipient(s) shall submit to an shall submit to an arbitration pursuant to
Section 9.4 of this Agreement. The arbitrator shall be limited to awarding only
one or the other of the two adjustment proposals submitted. The decision of the
arbitrator shall be final and binding on the Initiator and the Recipient(s).


(v)    Termination of Obligations. Upon the effective date of any transfer of an
Interest pursuant to Section 9.2(b) and this Section 9.2(c), the Initiator’s
rights and obligations under this Agreement shall terminate with respect to such
transferred Interest, except as to indemnity rights of such Partner under this
Agreement attributable to acts or events occurring prior to the effective date
of such transfer and except for liabilities and obligations of such Partner
arising out of such Partner’s breach of this Agreement.
(vi)    Recipient Failure to Close ROFO Sale or ROFR Sale. If the Recipient(s)
have timely and properly delivered a ROFO Election or ROFR Election, as
applicable, but thereafter the sale contemplated thereby fails to close within
the ROFO Closing Period or ROFR Closing Period, as applicable, as a result of a
default of the Recipient(s) (which default is not cured within ten (10) days
following the occurrence thereof), then the Recipient(s) shall be in material
default hereunder and the Initiator shall have the right to retain the ROFO
Deposit or ROFR Deposit, as applicable and the Recipient(s) shall reimburse the
Initiator for the reasonable third-party, out-of-pocket costs actually incurred
and paid by the Initiator in connection with the exercise of the relevant ROFO
Election or ROFR Election, as applicable. Thereafter, the Initiator (1) may
pursue and in accordance with Section 9.2(d) cause the consummation of the
Forced Sale described in the Force Sale Notice or ROFR Notice, as applicable
and/or any other sale to an Unrelated Third Party for a cash price and such
other terms and conditions as are determined by the Initiator in its sole
discretion (without regard to the Proposed Portfolio Price or the Proposed
Purchase Price, as applicable) for an unrestricted period and without any
obligation to give any notices of such sale (including any Forced Sale Notice,
it being agreed that Section 9.2(b) and this Section 9.2(c) shall no longer be
applicable to such sale) or (2) may elect to purchase the Interests of the
Recipient(s) for a price equal to the amount that would be distributed to the
Recipient(s) pursuant to Section 5.2 above (after giving effect to all
applicable provisions of this Agreement, but after liquidating all reserves then
existing and without establishing any additional reserves) if all of the
property to be sold as identified in the ROFO Notice or ROFR Notice, as
applicable, were sold on the date of such notice for a gross sales price equal
to ninety-eight percent (98%) of the Proposed Portfolio Price or Proposed
Purchase Price, as applicable, and all liabilities and obligations of the
Partnership and any Investment Entity (excluding contingent liabilities) were
satisfied from the proceeds from such sales price, any remaining proceeds were
distributed to the Partners in accordance with Section 5.2. Further, thereafter,
the Recipient(s) shall (x) cease to have any rights to initiate a Buy-Sell
pursuant to Section 9.1, (y) not under any circumstances be entitled to make a
ROFO Election or ROFR Election and (z) cease to have any rights to initiate a
Forced Sale pursuant to Section 9.2(a).
(vii)    Initiator Failure to Close ROFO Sale or ROFR Sale. If the Recipient(s)
have timely and properly delivered a ROFO Election or ROFR Election, but
thereafter the sale contemplated thereby fails to close within the ROFO Closing
Period or ROFR Closing Period, as applicable, as a result of a default of the
Initiator (which default is not cured within ten (10) days following the
occurrence thereof), then the Initiator shall be in material default hereunder
and the Recipient(s) shall have the right to either (1) seek specific
performance from the Initiator in respect of such sale, or (2) elect not to
close, in which event the Initiator shall return the ROFO Deposit or ROFR
Deposit, as applicable, to the Recipient(s), the Initiator shall pay to the
Recipient(s) an amount equal to the ROFO Deposit or ROFR Deposit, as applicable,
and the Initiator shall reimburse the Recipient(s) for the reasonable
third-party, out-of-pocket costs actually incurred and paid by the Recipient(s)
in connection with exercising the relevant ROFO Election or ROFR Election.
Further, thereafter, the Initiator shall (x) cease to have any rights to
initiate a Buy-Sell pursuant to Section 9.1, (y) not under any circumstances be
entitled to make a ROFO Election or ROFR Election and (z) cease to have any
rights to initiate a Forced Sale pursuant to Section 9.2(a).
(viii)    Release of Initiator. Notwithstanding any provision herein to the
contrary, it shall be a requirement of any offer and the closing of any
acquisition of an Interest pursuant to a ROFO Sale or a ROFR Sale to use
commercially reasonable efforts to obtain a release of the Initiator and the
Initiator’s Affiliates from any personal liability arising out of any and all
written documents (e.g., a guaranty) with respect to any and all Partnership or
Investment Entity indebtedness or obligations, including without limitation, all
loans secured by any Investment (and in the event that such release is not
possible in spite of commercially reasonable efforts, a creditworthy entity
reasonably acceptable to the Initiator shall indemnify the Initiator and its
Affiliates for any claims against the Initiator under any such written documents
on such terms and conditions to be agreed to by the Initiator in its reasonable
discretion until such indebtedness or obligations are released).
(ix)    Carried Interest Amounts. In connection with a ROFO Sale or ROFR Sale,
if the Carried Interest Amounts have not been previously paid or otherwise
satisfied in accordance with Section 5.3, the Partnership shall (x) pay the
General Partner Carried Interest Amount to the General Partner and (y) effect
the Redemption and pay the Redemption Price to the Special Limited Partner, in
each case, following the procedures set forth in Section 5.3, except that the
date of the closing of the ROFO Sale or ROFR Sale, as applicable, shall be
substituted for the Calculation Date, an amount equal to the Proposed Purchase
Price or Proposed Portfolio Price shall be substituted for the Appraised Value
and the General Partner Carried Interest Amount and the Redemption Price shall
be paid in cash to the General Partner and the Special Limited Partner, as
applicable, at the closing of the ROFO Sale or ROFR Sale.
(d)    Terms Applicable to Forced Sale.
(i)    Initiator Rights. If the Initiator is the IPT Limited Partner, the
Initiator shall, at all times and at its sole option, have the right to control
the sale process in its sole discretion. Such control shall include, without
limitation, (A) the negotiation, determination and agreement on all terms of any
letters of intent, confidentiality agreements, purchase and sale agreements and
all other documents necessary to effect such sale, (B) the right to modify or
enter into any purchase agreement without providing the Recipient(s) any
additional rights hereunder; provided, that such modifications or purchase
agreement do not materially change the terms in the Forced Sale Notice and that
any liability of the Initiator and the Recipient(s) to the transferee shall not
be disproportionately imposed upon the Recipient(s) (excluding disproportionate
impacts solely due to having different ownership interests) and (C) the right,
without further limitation, at any time or from time to time, to discontinue its
pursuit of a Forced Sale (reserving the right to recommence the sales process at
any time pursuant to the terms of this Section 9.2), and the Initiator shall not
have any obligations or liability to the Recipient(s) by reason of such
abandonment. If the Initiator is the BCIMC Limited Partner, (I) the Initiator
and the Recipient(s) shall co-control the sale process, (II) Initiator shall
give reasonably prior notice to the Recipient(s) of any material actions
proposed to be taken with respect to such sale process, (III) the Initiator
shall provide the Recipient(s) with all communications made or received by a
third party with respect to such sale process and (IV) the Initiator shall not
take any action that the Recipient(s) determines, acting in good faith, would
result in a reduction in the value of the Partnership, any Investment Entity or
the Portfolio or would make the assets of the Partnership or the Investment
Entities or the Portfolio less marketable.
(ii)    Required Documents. At the closing of any Forced Sale, each Partner, the
Partnership and any applicable Investment Entity shall execute and deliver such
share powers, deeds, bills of sale, instruments of conveyance, assignments and
other instruments as may reasonably be required, to give good and clear title to
the relevant interests or asset(s) to be sold in connection with such sale. With
respect to a Forced Sale, the Initiator shall have the right to execute on
behalf of the Partnership (or any Investment Entity) any and all contracts,
agreements or certifications to effectuate such sale and in the event the
Recipient(s) shall fail or refuse to execute any of such instruments in
connection with a Forced Sale, the Initiator is hereby granted, without any
further action or documents required, an irrevocable power of attorney, coupled
with an interest, which shall be binding on the Recipient(s) as to all third
parties, to execute and deliver on behalf of the Recipient(s) all such required
instruments of transfer. Such power of attorney shall survive and not be
affected by the subsequent disability, incapacity, dissolution or termination of
the Recipient(s).
(iii)    Additional Cooperation. The Recipient(s) agree to cooperate with and
assist the Initiator and its Affiliates in connection with the sale process.
Such cooperation shall include, without limitation, answering prospective
purchaser’s questions regarding any asset or leases, and assisting with
compiling and providing customary information and obtaining customary estoppel
certificates in the form required by the prospective purchaser. The Recipient(s)
shall not be entitled to any additional compensation for performing the
foregoing services and shall not be deemed to be appointed to act as a broker in
respect thereof.
(iv)    Broker. The General Partner shall have the right to enter into a
brokerage agreement with a broker mutually acceptable to the Initiator and the
Recipient(s).

9.3    Specific Performance. It is expressly agreed that the remedy at law for
breach of any of the obligations set forth in Section 8.1(c), Section 9.1 and
Section 9.2 is inadequate in view of (i) the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of
a party to comply fully with each of such obligations, and (ii) the uniqueness
of each Partner’s business and assets and the relationship of the Partners.
Accordingly, unless expressly provided otherwise herein, each of the aforesaid
obligations and restrictions shall be, and is hereby expressly made, enforceable
by specific performance without the necessity to prove irreparable harm or to
post a bond.

9.4    Dispute Resolution. Notwithstanding anything to the contrary in this
Agreement, if there is (x) a Disputed Issue at any time, (y) a Deadlock Event
prior to the Trigger Date, in each case, with respect to the Partnership or an
Investment Entity (as applicable) or (z) a dispute in connection with Section
8.1(c)(iii), Section 9.1(f) or Section 9.2(c)(iv), any Limited Partner may, by
delivering written notice (an “Arbitration Notice”) to the other within thirty
(30) days after the occurrence of such Disputed Issue, Deadlock Event or dispute
in connection with Section 8.1(c)(ii), Section 9.1(f), or Section 9.2(c)(iv),
trigger the provisions outlined in Exhibit F attached hereto.

ARTICLE 10    

DISSOLUTION AND LIQUIDATION OF THE PARTNERSHIP

10.1    Events Causing Dissolution.
(a)    Events. The Partnership shall be dissolved and its affairs wound up on
the first to occur of the following events:
(i)    the bankruptcy of the Partnership;
(ii)    the withdrawal (whether or not in accordance with this Agreement) or
removal of the General Partner or assignment of all of the general partner
Interest of the General Partner, unless there is, at the time of the occurrence
of such event, a remaining or substitute General Partner that continues the
business of the Partnership pursuant to its obligation under Section 7.4(e) or
the Partnership otherwise is continued pursuant to Section 7.4(e);
(iii)    the bankruptcy of the General Partner, unless there is, at the time of
the occurrence of such event, a remaining or substitute General Partner that
continues the business of the Partnership pursuant to its obligation under
Section 7.4(e) or the Partnership otherwise is continued pursuant to Section
7.4(e);
(iv)    the occurrence of any event listed in Sections 17-402(a)(6), (7), (8),
(9), (10), (11) or (12) of the Act where the General Partner shall cease to be a
general partner unless there is, at the time of the occurrence of such event, a
remaining or substitute General Partner that continues the business of the
Partnership pursuant to its obligation under Section 7.4(e) or the Partnership
otherwise is continued pursuant to Section 7.4(e); or
(v)    the sale or other disposition of all or substantially all of the property
of the Partnership;
(vi)    at the time there is no limited partner, except that the Partnership is
not dissolved and is not required to be wound up if (A) within ninety (90) days
after the occurrence of the event that caused the last remaining limited partner
to cease to be a limited partner, the General Partner and the personal
representative of the last remaining limited partner agree, in writing, to
continue the business of the Partnership and to the admission of such personal
representative or its nominee or designee to the Partnership as a limited
partner, effective as of the occurrence of the event that caused the last
remaining limited partner to cease to be a limited partner or (B) within ninety
(90) days after the occurrence of the event that caused the last remaining
limited partner to cease to be a limited partner, a Person is admitted to the
Partnership as a limited partner by the General Partner (and the General Partner
is hereby authorized to effect such admission), effective as of the occurrence
of the event that caused the last remaining limited partner to cease to be a
limited partner; or
(vii)    the expiration of the Term.
Dissolution of the Partnership shall be effective on the day on which the event
occurs giving rise to the dissolution. The Partnership shall not terminate until
the assets of the Partnership shall have been liquidated as provided in Section
10.2 and all proceeds therefrom have been collected. Notwithstanding the
dissolution of the Partnership, prior to the termination of the Partnership, as
aforesaid, the business of the Partnership and the affairs of the Partners as
such, shall continue to be governed by this Agreement.
(b)    No Liability for Return of Capital Contributions. The Partners shall look
solely to the assets of the Partnership for all distributions with respect to
the Partnership and their Capital Contributions thereto, and shall have no
recourse therefor (upon dissolution or otherwise) against the General Partner,
the Limited Partners, or the Special Limited Partner.

10.2    Liquidation.
(a)    Liquidating Trustee. Upon dissolution of the Partnership, the General
Partner (or if the dissolution is caused by the occurrence of an event described
in Section 10.1(a)(ii), (iii) or (iv)), then a Person that may be designated as
“liquidating trustee” by the Limited Partners, which “liquidating trustee” shall
have all of the powers of the General Partner under this Agreement for purposes
of liquidating and winding up the affairs of the Partnership) (the term “General
Partner” as used in this Section 10.2 shall be deemed to mean the “liquidating
trustee” where appropriate) shall liquidate the assets of the Partnership and
the proceeds of such liquidation shall be applied and distributed in accordance
with the Act in the following order of priority:
(i)    to the payment of the expenses of the liquidation;
(ii)    in satisfaction of Partnership debt and all other liabilities of the
Partnership (whether by payment or making reasonable provision for payment
thereof) owing to creditors of the Partnership other than Partners (including
former Partners) who are creditors;
(iii)    in satisfaction of any liabilities of the Partnership (whether by
payment or making reasonable provision for payment thereof) owing to Partners
(including former Partners) who are creditors of the Partnership; and
(iv)    to the Partners, in accordance with Section 5.2.
(b)    Deferred Liquidation. Notwithstanding the foregoing, except in the case
of sales pursuant to Article 9 hereof, if the General Partner determines that an
immediate sale of all or part of the Partnership assets would cause undue loss
to the Partners, the General Partner (with the Approval of the Executive
Committee), in order to avoid such loss, after having given notification to the
Limited Partners and the Special Limited Partner, to the extent not then
prohibited by the limited partnership act of any jurisdiction in which the
Partnership is then formed or qualified and applicable in the circumstances, may
defer liquidation of and withhold from distribution for a reasonable time
(subject to any time limits imposed by the Approval of the Executive Committee)
any assets of the Partnership except those necessary to satisfy the
Partnership’s debts and obligations, provided that the liquidation shall be
carried out in conformity with the timing requirements of Section
1.704-1(b)(2)(ii)(b) of the Treasury Regulations.
(c)    In-Kind Distributions. The Partnership shall not be permitted to make any
in-kind distributions except if otherwise Approved by the Executive Committee.
At least ten (10) Business Days prior to any proposed in-kind distribution of
assets, the General Partner shall notify the Limited Partners and the Special
Limited Partner that it intends to make such a distribution, which notice shall
specify the assets intended to be included within such distribution. The
valuation of any assets proposed to be distributed in-kind must be approved by
Approval of the Executive Committee.
(d)    Completion of Winding Up. The General Partner shall cause the liquidation
and distribution of all the Partnership’s assets and shall cause the
cancellation of the Partnership’s certificate of limited partnership upon
completion of winding up the business of the Partnership.

ARTICLE 11    

BOOKS AND RECORDS, ACCOUNTING, REPORTS, TAX ELECTIONS, ETC.

11.1    Books and Records.
(a)    Maintenance. The books and records of the Partnership shall be maintained
by the General Partner (or other Person appointed for such purpose by the
General Partner) in accordance with applicable law at the principal office of
the Partnership and shall be available for examination at such location by any
Partner or such Partner’s duly authorized representatives at any and all
reasonable times during normal business hours for any purpose.
(b)    Right to Inspect. The Limited Partners and each of their respective duly
authorized representatives shall have the right, at reasonable times and at
their own expense, upon prior written notice to the General Partner (which
notice shall be given a reasonable length of time in advance in light of the
scope of such request, and in no event less than five (5) Business Days in
advance), for any purpose, (i) to have true and full information regarding the
status of the business and financial condition of the Partnership as is
possessed by the General Partner; (ii) to inspect and copy the books of the
Partnership and other reasonably available records and information as is
possessed by the General Partner concerning the operation of the Partnership,
including copies of the Federal, state and local income tax returns of the
Partnership and any appraisal reports obtained by the Partnership; (iii) to have
a current list of the name and last known business, residence or mailing address
of each Partner mailed to the Limited Partners or their respective
representatives; (iv) to have true and full information regarding the amount of
cash and a description and statement of the value of any property or services
contributed to the Partnership as of the date upon which each Partner became a
Partner; and (v) to have a copy of this Agreement, the Certificate of Limited
Partnership and all amendments or certificates of amendment, as the case may be,
thereto, together with copies of any powers of attorney pursuant to which any
such amendment or certificate of amendment has been executed.
(c)    Reports.
(i)    Quarterly Reports. As soon as reasonably practical but in no event later
than forty-five (45) days after the end of each of the first three (3) fiscal
quarters, and as soon as reasonably practical but in no event later than sixty
(60) days after the end of the last fiscal quarter of each Fiscal Year, the
General Partner shall cause to be prepared and distributed to each Limited
Partner a report summarizing, on both a consolidated and an entity-by-entity
basis, the results of the Investments for that quarter and from inception of the
Partnership through the end of that quarter. Such reports for the Limited
Partners shall include, on both a consolidated and an entity-by-entity basis,
the amount of capital invested and other payments (which shall be shown
separately) made by each Limited Partner pursuant to this Agreement and the
amounts paid to each Limited Partner through the end of the quarter (showing
both the return on, and the return of, capital), and such other information set
forth on Exhibit H attached hereto. The report issued following the last fiscal
quarter of each calendar year, which report shall cover such year in its
entirety, shall have been audited by an independent certified public accounting
firm selected by the General Partner and Approved by the Executive Committee to
the extent required by Section 6.2.
(ii)    Other Reports. The General Partner shall cause to be prepared and
distributed to each Limited Partner, the information set forth on Exhibit H
attached hereto within the time periods specified therein (if applicable).
(d)    Schedules K-1. The General Partner shall cause Schedules K-1 to IRS Form
1065 with respect to the Partnership to be prepared and delivered annually by
April 1 to the Partners.

11.2    Accounting and Fiscal Year. The books of the Partnership will be kept on
the accrual basis of accounting and will be kept consistent with US generally
accepted accounting principles. The Partnership will report its operations for
tax purposes using the accrual method. The “Fiscal Year” of the Partnership
shall end December 31 in each year.

11.3    Bank Accounts and Investment.
 
(a)    The bank accounts of the Partnership shall be maintained in such banking
institutions as the General Partner shall reasonably determine (which
institutions shall not be the General Partner or any of its Affiliates), and
withdrawals shall be made only in the regular course of Partnership business in
accordance with this Agreement on such signature or signatures as the General
Partner may determine. All deposits and other funds not needed in the operation
of the business or not yet invested may be invested in U.S. government
securities, securities issued or guaranteed by U.S. government agencies,
securities issued or guaranteed by states or municipalities, certificates of
deposit and time or demand deposits in commercial banks, savings and loan
association deposits or bankers’ acceptances. The funds of the Partnership shall
not be commingled with the funds of any other Person (including the General
Partner or any Affiliate of the General Partner).


(b)    The General Partner shall have no liability to the Partnership or any
Partner for any loss sustained by the Partnership as a result of the bankruptcy,
receivership, insolvency or other economic failure of any bank, savings and loan
institution, other depository of funds or entity to or with which funds of the
Partnership have been deposited or invested pursuant to Section 11.3(a), except
to the extent that the choice of such entity was a result of a Willful Bad Act
or the gross negligence of the General Partner.



11.4    Tax Depreciation and Elections.
(a)    Depreciation Method. With respect to all depreciable assets of the
Partnership, the General Partner shall elect to use such depreciation method for
Federal tax purposes as it deems appropriate and in the best interests of the
Partners generally.
(b)    Section 754 Election. The General Partner may make an election under
Section 754 of the Code and such other tax elections under Federal, state or
local law as it may from time to time deem necessary or appropriate in its sole
discretion.

11.5    Interim Closing of the Books. There shall be an interim closing of the
books of account of the Partnership (i) at any time a taxable year of the
Partnership ends pursuant to the Code, (ii) upon a closing of the Buy-Sell
pursuant to Section 9.1, and (iii) at such other times as the General Partner
shall determine are required by good accounting practice or may be appropriate
under the circumstances.

11.6    Information from the Limited Partners and the Special Limited Partner.
Each Limited Partner and the Special Limited Partner shall, within fifteen (15)
days of a written request by the General Partner, furnish to the General Partner
such information or execute such forms or certificates as the General Partner
shall reasonably require for the purpose of complying with Federal, state or
other tax or legal requirements.

ARTICLE 12    

MISCELLANEOUS

12.1    Remedies. If any one or more of the provisions, covenants and/or
agreements set forth in this Agreement shall have been breached by any party
hereto, the party or parties entitled to the benefit of such covenants or
agreements may avail themselves of the express remedies set forth in this
Agreement or any other remedy available pursuant to law or equity with respect
to such breaches. No single or partial assertion or exercise of any such right,
power or remedy of a party hereunder shall preclude any other or further
assertion or exercise thereof. Notwithstanding anything to the contrary in this
Agreement (including, without limitation, the provisions of Sections 6.7 and
6.8), no Person shall be entitled to recover (or be indemnified for) any Losses
which are special, punitive, indirect, or consequential in nature.



12.2    Notice. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person sent by personal delivery, recognized
overnight delivery service, or sent by electronic mail (in which case, with a
duplicate copy mailed or sent by personal delivery or overnight courier),
addressed to such party at the address set forth on Schedule 1 or such other
address as may hereafter be designated in writing by the addressee to the
addressor. All such notices, requests, consents and communications shall be
deemed to have been received on the date of such delivery (or refusal thereof).

12.3    Appointment of General Partner as Attorney-in-Fact.
(a)    Power of Attorney. The Limited Partners and the Special Limited Partner,
including, without limitation, each substituted Partner, irrevocably constitute
and appoint the General Partner (and the Tax Matters Partner, to the extent
applicable) as its true and lawful attorney-in-fact with full power and
authority in the name, place and stead of the Limited Partners and the Special
Limited Partner to execute, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be necessary or appropriate
to carry out the provisions of this Agreement.
(b)    Power Coupled With an Interest. The appointment by the Limited Partners
and the Special Limited Partner of the General Partner (and the Tax Matters
Partner, to the extent applicable) and the aforesaid officers of the General
Partner (and the Tax Matters Partner, to the extent applicable) as
attorney-in-fact shall be deemed to be a power coupled with an interest, in
recognition of the fact that each of the Partners under this Agreement will be
relying upon the power of the General Partner to act as contemplated by this
Agreement in any filing and other action by it on behalf of the Partnership, and
shall survive, and not be affected by, the subsequent bankruptcy, death,
incapacity, disability, adjudication of incompetence or insanity or dissolution
of any Person hereby giving such power and the transfer or assignment of all or
any part of the Interest of such Person; provided, however, that in the event of
a permitted transfer by a Limited Partner or the Special Limited Partner of all
of its Interest, the foregoing power of attorney of a transferor Partner shall
survive such transfer only until such time as the transferee shall have been
admitted to the Partnership as a substituted Partner and all required documents
and instruments shall have been duly executed, filed and recorded to effect such
substitution.

12.4    Amendments.
(a)    Agreement to be Bound. Each Limited Partner, the Special Limited Partner,
each substituted Partner, the General Partner and any successor General Partner,
whether or not such Person becomes a signatory hereof, shall be deemed, solely
by reason of having become a Partner, to have adopted and to have agreed to be
bound by all the provisions of this Agreement. Without limiting the foregoing,
each Limited Partner, the Special Limited Partner, each substituted Partner and
any successor General Partner shall take any action requested by the General
Partner (including, without limitation, executing this Agreement or such other
instrument or instruments as the General Partner reasonably shall determine) to
reflect such Person’s adoption of, and agreement to be bound by all the
provisions of, this Agreement.
(b)    Permitted Amendments. In addition to the amendments otherwise authorized
herein, amendments may only be made to this Agreement from time to time by the
General Partner with the consent of the Limited Partners holding, in the
aggregate, at least seventy-five percent (75%) of the Percentage Interests;
provided, that any such amendment which would adversely impact the rights or
obligations of (x) a specific Limited Partner (other than a Defaulting Partner)
rather than the Limited Partners as a whole or (y) the Special Limited Partner,
shall require the affirmative vote of such affected Limited Partner or the
Special Limited Partner, as applicable; provided, further, that the General
Partner shall have the right, acting in good faith, to unilaterally (and without
the consent of any other Partner or Person) (i) amend this Agreement to make
changes of a ministerial nature which do not materially or adversely affect the
rights of the Limited Partners or the Special Limited Partner, (ii) amend this
Agreement to reflect the withdrawal, removal, bankruptcy, assignment of all of
the limited partner Interest of any Limited Partner or the Special Limited
Partner, (iii) amend this Agreement to reflect the admission of the Sell-Down
Transferee provided such admission complies with the terms of this Agreement and
(iv) amend this Agreement pursuant to Section 12.4(c) below.
(c)    Amendment Upon Withdrawal of General Partner. If this Agreement shall be
amended to reflect the withdrawal, removal, bankruptcy, assignment of all of the
general partner Interest of the General Partner, or any event described in
Section 17-402(a)(6), (7), (8), (9), (10), (11) or (12) of the Act where the
General Partner shall cease to be a general partner of the Partnership when the
business of the Partnership is being continued, such amendment shall be signed
by the withdrawing General Partner (and the General Partner hereby agrees to do
so) and by the successor General Partner.
(d)    Required Filings. In making any amendments, there shall be prepared and
filed for recordation by the General Partner such documents and certificates as
shall be required to be prepared and filed, no such filing being required solely
by reason of this Agreement, under the Act and under the laws of the other
jurisdictions under the laws of which the Partnership is then formed or
qualified.


 
18
 
 




--------------------------------------------------------------------------------








12.5    Entire Agreement. This Agreement and the other writings referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangements or understandings with
respect thereto.

12.6    Successors. This Agreement shall bind and inure to the benefit of each
of the parties and the respective successors of each of the parties.

12.7    Representations and Warranties of the General Partner.
(a)    Authorization. By executing this Agreement, the General Partner hereby
represents and warrants to each of the other parties to this Agreement that it
is (i) organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and (ii) authorized and qualified to enter into
and to perform fully all of its obligations arising under this Agreement and the
Person signing this Agreement on behalf of the General Partner has been duly
authorized by such entity to do so.
(b)    Limited Liability Company. The General Partner represents and warrants by
executing this Agreement that it is a limited liability company organized and in
good standing under the laws of the State of Delaware.
(c)    Survival. The foregoing representations and warranties shall be true and
correct in all respects on and as of the date of this Agreement and shall
survive such date.

12.8    Representations and Warranties of the Limited Partners and the Special
Limited Partner. By executing this Agreement, each Limited Partner and the
Special Limited Partner hereby represents and warrants to each of the other
parties to this Agreement, solely with respect to itself (and not with respect
to any other Limited Partner), as follows:
(a)    Authorization. Such Partner is (i) organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and (ii)
authorized and qualified to enter into and to perform fully all of its
obligations arising under this Agreement and the Person signing this Agreement
on behalf of such Partner has been duly authorized by such entity to do so.
(b)    Execution; Binding Obligation. This Agreement is a valid and binding
agreement, enforceable against such Partner in accordance with its terms. Such
Partner understands that, upon acceptance by the General Partner and except as
explicitly provided for by law in certain jurisdictions outside the United
States or this Agreement, such Partner is not entitled to cancel, terminate or
revoke this Agreement or any of the powers conferred herein. Such Partner hereby
covenants and agrees on behalf of itself and its successors and assigns, without
further consideration, to prepare, execute, acknowledge, file, record, publish
and deliver such other instruments, documents and statements and to take such
other actions as the General Partner may reasonably determine to be necessary or
appropriate to effectuate and carry out the purposes of this Agreement.
(c)    No Conflict. The execution and delivery of and/or adherence to, as
applicable, this Agreement by or on behalf of such Partner, the consummation of
the transactions contemplated hereby and the performance of such Partner’s
obligations under this Agreement will not conflict with, or result in any
violation of or default under, any provision of any governing instrument
applicable to such Partner, or any agreement or other instrument to which such
Partner is a party or by which such Partner or any of its properties are bound,
or any United States or non-United States permit, franchise, judgment, decree,
statute, order, rule or regulation applicable to such Limited Partner or such
Partner’s business or properties.
(d)    No Registration of Interests. Such Partner understands that the Interests
have not been, and will not be, registered under the United States Securities
Act of 1933, as amended (the “Securities Act”), or any state or non-United
States securities laws, and are being offered and sold in reliance upon United
States federal, state and applicable non-United States exemptions from
registration requirements for transactions not involving a public offering. Such
Partner recognizes that reliance upon such exemptions is based in part upon the
representations of such Partner contained in this Agreement. Such Partner
represents and warrants that the Interests will be acquired by such Partner
solely for the account of such Partner, for investment purposes only and not
with a view to the distribution thereof. Such Partner represents and warrants
that such Partner (i) is a sophisticated investor with the knowledge and
experience in business and financial matters to enable such Partner to evaluate
the merits and risks of an investment in the Partnership, (ii) is able to bear
the economic risk and lack of liquidity of an investment in the Partnership and
(iii) is able to bear the risk of loss of its entire investment in the
Partnership.
(e)    Regulation D under the Securities Act. Such Partner is an “accredited
investor” as that term is defined in Regulation D promulgated under the
Securities Act.
(f)    Investment Company Act Matters. Such Partner understands that: (i) the
Partnership does not intend to register as an investment company under the
United States Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder (the “Investment Company Act”), and (ii) such
Partner will not be afforded the protections provided to investors in registered
investment companies under the Investment Company Act. Such Partner was not
formed or reformed (as interpreted under the Investment Company Act) for the
specific purpose of making an investment in the Partnership, and, under the
ownership attribution rules promulgated under Section 3(c)(1) of the Investment
Company Act, no more than one Person will be deemed a beneficial owner of such
Partner’s Interests. Such Partner is a “qualified purchaser” as that term is
defined under the Investment Company Act.
(g)    Acknowledgement of Risks; Restrictions on Transfer. Such Partner
recognizes that: (i) an investment in the Partnership involves certain risks,
(ii) the Interests will be subject to certain restrictions on transferability as
described in this Agreement and (iii) as a result of the foregoing, the
marketability of the Interests will be severely limited. Such Partner agrees
that it will not transfer, sell, assign, pledge, encumber, mortgage, divide,
hypothecate or otherwise dispose of all or any portion of the Interests in any
manner that would violate this Agreement, the Securities Act or any United
States federal or state or non-United States securities laws or subject the
Partnership or the General Partner or any of its Affiliates to regulation under
(or make materially more burdensome for such Person any regulatory requirement
under) the Investment Company Act or the United States Investment Advisers Act
of 1940, as amended, and the rules and regulations promulgated thereunder (the
“Investment Advisers Act”), the rules and regulations of the U.S. Securities and
Exchange Commission or the laws and regulations of any United States federal,
state or municipal authority or any non-United States governmental authority
having jurisdiction thereover.
(h)    Additional Investment Risks. Such Partner is aware that: (i) the
Partnership has no financial or operating history, (ii) the General Partner or a
Person selected by the General Partner (which may be a manager, member,
shareholder, partner or Affiliate thereof) will receive substantial compensation
in connection with the management of the Partnership, and (iii) no United States
federal, state or local or non-United States agency, governmental authority or
other Person has passed upon the Interests or made any finding or determination
as to the fairness of this investment.
(i)    No Public Solicitation of the Limited Partners and the Special Limited
Partner. Such Partner confirms that it is not subscribing for any Interests as a
result of any form of general solicitation or general advertising, including (i)
any advertisement, article, notice or other communications published in any
newspaper, magazine or similar media (including any internet site that is not
password protected) or broadcast over television or radio or (ii) any seminar or
meeting whose attendees were invited by any general solicitation or general
advertising.
(j)    Investment Advisers Act Matters. Such Partner, as well as any direct or
indirect beneficial owner of such Partner that would be identified as a “client”
under Rule 205-3 under the Investment Advisers Act, is a “qualified client”
within the meaning of the Investment Advisers Act and the rules and regulations
promulgated thereunder.
(k)    Benefit Plan Investor Status of the Limited Partners and the Special
Limited Partner. Such Partner represents and warrants that such Partner is not
(i) an “employee benefit plan” that is subject to Title I of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) an
individual retirement account or annuity or other “plan” that is subject to Code
§4975, or (iii) a fund of funds, an insurance company separate account or an
insurance company general account or another entity or account (such as a group
trust), in each case whose underlying assets are deemed under the U.S.
Department of Labor regulation codified at 29 C.F.R. § 2510.3-101, as modified
by Section 3(42) of ERISA, to include “plan assets” of any “employee benefit
plan” subject to ERISA or “plan” subject to Code §4975 (each of (i) through
(iii), a “Benefit Plan Investor”). Such Partner represents, warrants and
covenants that it shall not become a Benefit Plan Investor for so long as it
holds Interests.
(l)    Anti-Money Laundering and Anti-Boycott Matters. Such Partner acknowledges
that the Partnership seeks to comply with all applicable anti-money laundering
and anti-boycott laws and regulations. In furtherance of these efforts, such
Partner represents, warrants and agrees that: (i) no part of the funds used by
such Partner to acquire the Interests and/or to satisfy its Capital Contribution
obligations with respect thereto has been, or shall be, directly derived from
any activity that may contravene United States federal or state or non-United
States laws or regulations, including anti-money laundering laws and
regulations, (ii) no Capital Contribution or payment to the Partnership by such
Partner and no distribution to such Partner shall cause the Partnership or the
General Partner to be in violation of any applicable anti-money laundering laws
or regulations including, without limitation, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001 and the U.S. Department of the Treasury
Office of Foreign Assets Control (“OFAC”) regulations and (iii) all Capital
Contributions or payments to the Partnership by such Partner will be made
through an account located in a jurisdiction that does not appear on the list of
boycotting countries published by the U.S. Department of Treasury pursuant to
Code §999(a)(3), in effect at the time of such contribution or payment. Such
Partner acknowledges and agrees that, notwithstanding anything to the contrary
contained in this Agreement, to the extent required by any anti-money laundering
law or regulation or by OFAC, the Partnership and the General Partner may
prohibit additional capital contributions, restrict distributions or take any
other reasonably necessary or advisable action with respect to the Interests,
and such Partner shall have no claim, and shall not pursue any claim, against
the Partnership, the General Partner or any other Person in connection
therewith.
(m)    Such Partner represents and warrants that (a) it and each Person owning
an interest equal to or greater than ten percent (10%) in such Partner is (i)
not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other similar list maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, and
(ii) not a Person with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) no Embargoed Person (as hereinafter defined)
is an Affiliate of or owns an interest equal to or greater than ten percent
(10%) in such Partner, and (c) such Partner has implemented procedures, and will
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times. The term “Embargoed Person”
means any Person or government subject to trade restrictions under U.S. law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in such Person or government is prohibited by law or
such Person or government is in violation of law.
(n)    REIT-Specific Representations and Warranties. Such Partner represents and
warrants that: (a) such Partner is not an individual for purposes of Section
542(a)(2) of the Code (determined after taking into account Section 856(h) of
the Code) and (b) no Person who is treated as an individual under Section
542(a)(2) of the Code (determined after taking into account Section 856(h) of
the Code) that is a direct or indirect owner of such Partner beneficially owns,
or in the future will beneficially own, greater than 9.8% of such Partner.
(o)    Additional Representations for BCIMC WCBAF. BCIMC WCBAF represents and
warrants that (i) BCIMC WCBAF is an “accredited investor” as defined in Canadian
National Instrument 45-106 Prospectus and Registration Exemptions and (ii) BCIMC
WCBAF has not received any general advertising materials relating to the
Interests.

12.9    Meaning of Certain Terms. As used in this Agreement, the term “Person”
means any individual, corporation, partnership, limited liability company,
estate, trust or other legal entity any individual, partnership, corporation,
trust or other legal entity; “Affiliate” or “Person Affiliated with” means, when
used with reference to a specified Person, any Person that directly or
indirectly through one or more intermediaries Controls or is Controlled by or is
under common Control with the specified Person (provided, that for the purposes
of this Agreement, (x) the Partnership and the Investment Entities shall be
deemed not to be Affiliates of the General Partner or any of its Affiliates and
(y) the Special Limited Partner shall be deemed not to be an Affiliate of the
General Partner, the IPT Limited Partner, or any of their respective
Affiliates); the terms “Control”, “Controlled by”, and “under common Control
with” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting equity interests, by contract or otherwise; and “Unrelated
Third Party” means, when used with reference to a specified Person, a Person who
is not an “Affiliate” of or “Person Affiliated with” the specified Person.

12.10    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. This Agreement may be delivered by one or more parties by facsimile
or similar electronic transmission device pursuant to which the signature of or
on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

12.11    Confidentiality.
(a)    Each Partner agrees to keep the terms of this Agreement and all
materials, information and agreements exchanged between the Partners or received
by the Partners in connection with this Agreement, including the terms hereof
(collectively, the “Confidential Information”), confidential and not to
disclose, deliver or otherwise make the same or any copy (or any draft thereof)
available to any Person, except to the extent that (i) the disclosure or
delivery of the Confidential Information is made to representatives, agents,
employees, legal counsel, accountants, auditors, financial or other advisors, or
other Persons, in each case, who need to know such information to perform any
duty or function or as reasonably necessary for such Person to carry out its
ongoing operations (including to potential investors (including in connection
with the IPT Limited Partner’s right to exercise the IPT Sell-Down pursuant to
Section 8.1(e)) and financing providers); (ii) the Confidential Information may
generally become available to the public or become circulated to the public
through no fault of the disclosing Partner; (iii) the Confidential Information
was known on a non-confidential basis prior to its disclosure in connection with
this Agreement; (iv) the information was independently developed without
reference to the Confidential Information; or (v) the disclosure of the
Confidential Information is required by applicable law or regulation (including,
without limitation, United States securities laws); provided, that any Person to
whom the Confidential Information is disclosed or delivered by a Partner
pursuant to clause (i) above shall have been advised of the confidential nature
of such information by the disclosing Partner and the disclosing Partner shall
be responsible for any breach of this Section 12.10 by such Person. Each Partner
shall be entitled to make a public announcement regarding the consummation of
the acquisition, disposition or financing of an Investment; provided, that such
public announcement shall not include the name or any other information that may
reveal the identity of the BCIMC Limited Partner or any Affiliate of the BCIMC
Limited Partner, including its ultimate parent company, without the prior
written consent of the BCIMC Limited Partner (except to the extent such
disclosure is required by applicable law or regulation (including, without
limitation, United States securities laws)).
(b)    BCIMC Specific Confidentiality Provisions. Notwithstanding Section
12.11(a), the General Partner agrees and acknowledges that each of BCIMC
College, BCIMC Municipal, BCIMC Public Service, BCIMC Teachers, BCIMC WCB and
BCIMC Hydro is subject to disclosure of information requirements under the
Pension Benefits Standards Act (“PBSA”). Each of BCIMC College, BCIMC Municipal,
BCIMC Public Service, BCIMC Teachers, BCIMC WCB and BCIMC Hydro hereby agrees
that if it is requested or required to disclose any Confidential Information to
authorities to effect compliance with the PBSA, it shall notify the General
Partner in advance of such disclosure and shall only disclose such Confidential
Information to the extent required by law or any court of competent
jurisdiction.
(i)    Notwithstanding Section 12.11(a), in consideration of each of BCIMC
College’s, BCIMC Municipal’s, BCIMC Public Service’s, BCIMC Teachers’, BCIMC
WCB’s and BCIMC Hydro’s status as a British Columbia pension fund and its
relationship with its equity owners, to the extent required by law or any court
of competent jurisdiction, the General Partner hereby consents to the disclosure
by each of BCIMC College, BCIMC Municipal, BCIMC Public Service, BCIMC Teachers,
BCIMC WCB and BCIMC Hydro to its equity owners of the following information: (A)
the name of the Partnership, (B) the date of the Partnership’s inception, (C)
each of BCIMC College’s, BCIMC Municipal’s, BCIMC Public Service’s, BCIMC
Teachers’, BCIMC WCB’s and BCIMC Hydro’s total capital contributions to the
Partnership, and (D) the total distributions to each of BCIMC College, BCIMC
Municipal, BCIMC Public Service, BCIMC Teachers, BCIMC WCB and BCIMC Hydro from
the Partnership. Except to the extent otherwise required pursuant to this
Section 12.11(b)(ii), each of BCIMC College, BCIMC Municipal, BCIMC Public
Service, BCIMC Teachers, BCIMC WCB and BCIMC Hydro shall remain subject to such
confidentiality restrictions as set forth in this Section 12.11.
(ii)    Notwithstanding anything to the contrary contained in this Agreement, to
the extent required by law or any court of competent jurisdiction, the General
Partner hereby agrees that the BCIMC Limited Partner and British Columbia
Investment Management Corporation (“BCIMC”) shall be permitted to disclose the
Applicable Information (as defined below), including on their website. For
purposes of this Section 12.11(b)(iii), “Applicable Information” means: (A) the
name and address of the Partnership; (B) the fact that the BCIMC Limited Partner
is a Limited Partner in the Partnership; and (C) a brief description of the
Partnership’s general investment strategy (which will be limited to the
information set forth in Article 2 hereof); provided, that with respect to any
such information that has been independently produced by the BCIMC Limited
Partner, including based on information provided by the General Partner, the
BCIMC Limited Partner agrees to include language stating, or otherwise
disclosing, that such information has been independently prepared by the BCIMC
Limited Partner.
(iii)    Notwithstanding Section 12.11(a), to the extent required by law or any
court of competent jurisdiction, the General Partner hereby agrees that the
BCIMC Limited Partner may disclose any information it receives relating to the
Partnership to BCIMC and its agents, contractors and any representatives thereof
(collectively, the “BCIMC Parties”), in each case, only to the extent that any
BCIMC Party reasonably needs to know such information in connection with the
BCIMC Limited Partner’s investment in the Partnership; provided, that (A) the
BCIMC Parties are informed of the confidential nature of the information and are
subject to the confidentiality obligations set forth in Section 12.11(a), and
(B) the BCIMC Limited Partner will be liable for any breach of the
confidentiality obligations by the BCIMC Parties as if the BCIMC Limited Partner
had itself breached such confidentiality obligations.
(iv)    Notwithstanding anything in this Section 12.11(b) to the contrary, in
the event that the BCIMC Limited Partner or any BCIMC Party becomes legally
compelled to disclose (e.g., pursuant to a lawful subpoena) any Confidential
Information, the BCIMC Limited Partner or such BCIMC Party shall use its best
efforts to (A) provide the General Partner with prompt written notice of such
disclosure prior to making the disclosure, so as to give the General Partner a
meaningful opportunity to quash any legal process purporting to compel such
disclosure (and the BCIMC Limited Partner or such BCIMC Party shall not
frustrate any such act to quash any such legal process), (B) only provide that
portion of the Confidential Information that is legally required, and (C)
interpose a confidentiality defense based upon this Agreement in an effort to
ensure that confidential treatment will be afforded to any disclosed
Confidential Information.

12.12    Applicable Law. Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, this Agreement, the rights and
obligations of the parties hereto, and any claims and disputes relating thereto
shall be subjected to and governed by the Act and the other laws of the State of
Delaware as applied to agreements among Delaware residents to be entered into
and performed entirely within the State of Delaware, and such laws shall govern
all aspects of this Agreement, including, without limitation, the limited
partnership aspects of this Agreement.

12.13    Waiver of Jury Trial. The parties hereby expressly waive the right to a
trial by jury in any action or proceeding brought by or against any of them
relating to this Agreement or the transactions contemplated hereby.

12.14    Venue. Subject to Section 9.4, each of the parties hereby submits to
the exclusive jurisdiction of any state or federal court sitting in Delaware in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding shall be heard and
determined in such court. Each party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.

12.15    Limitation on Benefits. The covenants, undertakings and agreements set
forth in this Agreement shall be solely for the benefit of, and shall be
enforceable only by, the parties hereto and their respective successors, heirs,
executors, administrators, legal representatives and permitted assigns.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
GENERAL PARTNER


IPT BTC I GP LLC, a Delaware limited liability company


By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member


By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member


By: Industrial Property Trust Inc., a Maryland corporation, its general partner




By:    /s/ THOMAS G. MCGONAGLE
Name:    Thomas G. McGonagle
Title:    Chief Financial Officer


 
19
 
 




--------------------------------------------------------------------------------





IPT LIMITED PARTNER


IPT BTC I LP LLC, a Delaware limited liability company


By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member


By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member


By: Industrial Property Trust Inc., a Maryland corporation, its general partner




By:    /s/ THOMAS G. MCGONAGLE
Name:    Thomas G. McGonagle
Title:    Chief Financial Officer


 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------







SPECIAL LIMITED PARTNER


Industrial Property Advisors Sub I LLC, a Delaware limited liability company


By: Industrial Property Advisors LLC, a Delaware limited liability company, its
sole member


By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member




By:    /s/ EVAN H. ZUCKER
Name:    Evan H. Zucker
Title:    Manager




 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC WCBAF


bcIMC (WCBAF) Realpool Global Investment Corporation, a Canadian corporation




By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President




 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC COLLEGE


bcIMC (College) US Realty Inc., a Canadian corporation




By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President


 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC MUNICIPAL


bcIMC (Municipal) US Realty Inc., a Canadian corporation




By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President








 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC PUBLIC SERVICE


bcIMC (Public Service) US Realty Inc., a Canadian corporation




By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President




 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC TEACHERS


bcIMC (Teachers) US Realty Inc., a Canadian corporation


By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President




 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC WCB


bcIMC (WCB) US Realty Inc., a Canadian corporation


By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President




 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]

--------------------------------------------------------------------------------





BCIMC HYDRO


bcIMC (Hydro) US Realty Inc., a Canadian corporation


By:    /s/ JONATHAN DUBOIS-PHILLIPS
Name:    Jonathan Dubois-Phillips
Title:    President




 
 
 
 

[Signature Page to Fourth Amended and Restated Agreement of Limited Partnership
of Build-To-Core Industrial Partnership I LP]